Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 1 of 63. PagelD #: 5

EXHIBIT A
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 2 of 63. PagelD #: 6

18CV1131 SUMMON

SANDUSKY COUNTY CLERK OF COURTS 11/6/2018

400 NORTH PARK AVE., SUITE 208
FREMONT, OH 43420
(419) 334-6461
SUMMONS ON COMPLAINT

REVERE PLASTICS SYSTEMS, LLC A
DELAWARE LIMITED LIABILITY CO
39555 ORCHARD HILL PLACE
NOVI, MI 48375

PLAINTIFF(S)
VS
PLASTIC PLATE, LLC A MICHIGAN
DBA: CLOVER, MICHAEL
C/O MICHAEL CLOVER ITS REGISTERED CASE NUMBER: 18CV1131
AGENT
5460 CASCADE RD SE
GRAND RAPIDS, MI 49546 REVERE PLASTICS SYSTEMS, LLC A DELAWARE LIMITED

LIABILITY CO VS PLASTIC PLATE, LLC A MICHIGAN
DEFENDANT(S)

TO THE ABOVE NAMED DEFENDANT:

You have been named a defendant in a complaint filed in the SANDUSKY COUNTY COMMON PLEAS
COURT, 100 NORTH PARK AVE., SUITE 208, FREMONT, OH 43420.

A copy of the complaint is attached.

You are required to appear and defend this action by serving an answer to the complaint on the Plaintiff's attorney or
on the Plaintiff if he has no attorney. Your answer must be served within twenty-eight (28) days after the service of
this summons. A copy of your answer must be also filed with this court within three (3) days after service on the
Plaintiffs attorney or the Plaintiff.

The Plaintiffs attorney is: PETER A DEWHIRST
5565 AIRPORT HWY SUITE 101
TOLEDO, OH 43615
PHONE: (419) 867-8900
FAX: (419) 867-3647

Failure to appear and defend this action will result in a judgment by default being taken against you for the relief
demanded in the attached complaint.

TRACY M. OVERMYER

CLERK OK COURTS /

Deputy Cler
(Rule 4 -

 
  
  

APRTE: 111612018

Ohio Rules of Civil Procedure)

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 3 of 63. PagelD #: 7

HEP COOL TM
ti laa disa' j

4

 
 

 

é of
\ hereby certify shat this is al oe ’
the original & ment! in /
office \ day of t/ 2

on

 

IN THE COMMON PLEAS COURT
SANDUSKY COUNTY, OHIO

REVERE PLASTIC SYSTEMS, LLC, Case No. / KC y// 3/

a Delaware limited liability company,

39555 Orchard Hill Place agate John pe Dewey

Novi, Michigan 48375 COMPLAINT. .
Plaintiff,
Vv.
PLASTIC PLATE, LLC, a Michigan Peter A. Dewhirst (0063709)
c/o Michael Clover, its registered agent Lacey L. Riley (0097090)
Lyden, Chappell & Dewhirst, Ltd.
5460 Cascade Road SE 5565 Airport Highway, Suite 101
Grand Rapids, MI 49546 Toledo, Ohio 43615
limited liability company, (419) 867-8900; (419) 867-3647 (fax)
pad@lydenlaw.com
Defendant. Attorney for Plaintiff

 

Plaintiff Revere Plastic Systems, LLC, for its Complaint against Defendant Plastic Plate,
LLC, states as follows:

PRELIMINARY STATEMENT

 

1. This case involves a number of contracts between Plaintiff, Revere Plastic Systems
LLC (“Revere”) and Defendant Plastic Plate LLC (“Plastic Plate”). The contracts at issue are
governed by a several Revere Blanket Purchase Orders and the applicable Revere Terms and

Conditions contained in and/or attached to each Blanket Purchase Order.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 4 of 63. PagelD #: 8

2. As discussed in further detail below, Plastic Plate has breached its contractual
obligations with Revere and has willfully and in bad faith, damaged, destroyed and converted
certain personal property, causing Revere to suffer damages in excess of $750,000.00.

PARTIES, JURISDICTION AND VENUE

3. Revere incorporates the allegations of all prior paragraphs into this paragraph as if
fully stated herein.
4, Revere is a Delaware Limited Liability Company with its current principal place of

business located in Novi, Oakland County, Michigan.

5. Revere’s principal place of business was located in Sandusky County, Clyde, Ohio
when the contracts at issue were entered into, and when the governing Blanket Purchase Orders
were issued.

6. Revere continues to operate and maintain a large manufacturing facility in Clyde,
Ohio, where all of the component parts at issue in this case were shipped by Plastic Plate to Revere
under the applicable contracts.

ig Plastic Plate is a Michigan Limited Liability Company with its principal place of
business located in Grand Rapids, Michigan.

8. Jurisdiction is proper in this Court as the amount in controversy exceeds $25,000
exclusive of costs, interest, and fees.

9. Venue in Sandusky County, Ohio is proper because: (1) under the applicable
contracts, Blanket Purchase Orders, and Terms and Conditions, Plastic Plate continuously and
systematically shipped product to Revere’s Facility in Clyde, Ohio; (2) Revere’s principal place

of business at the time the Blanket Purchase Orders were issued was in Sandusky County, Ohio;

 

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 5 of 63. PagelD #: 9

and (3) the parties’ contracts expressly require this lawsuit, as a dispute arising from Plastic Plate’s
breach of contract, to be brought in Sandusky County, Ohio.
BACKGROUND FACTS

10.  Revere.incorporates the allegations of all._prior paragraphs into this paragraph as if
fully stated herein.

11. Revere has over 50 years of experience in the plastics and manufacturing industry.
Specializing in Design, Injection Molding, Assembly and Testing, Revere has a broad Range of
customers, including OEM’s like non-party Whirlpool Corporation.

12. As part of its contractual supply obligations to Whirlpool, Revere was directed by
Whirlpool to use Plastic Plate as a supplier for certain component parts relating to Whirlpool’s
washer and dryer program known as the “Alpha Program.”

A. The 2015 Blanket Purchase Orders

13. In October 2015, shortly after Plastic Plate quoted the Alpha Program to Revere,
Revere (as Buyer) issued a series of Blanket Purchase Orders to Plastic Plate (as Seller) for the
Alpha Program including Blanket Purchase Orders 678-02, 679-02, 680-02, 1161-02, 1162-02 and
1163-02 (the “2015 Blanket Purchase Orders”) (Exhibit 1).

14. The 2015 Blanket Purchase Orders contained the following language: “BLANKET
P.O. ISSUED FOR FUTURE RELEASES-LIFE OF OEM PROGRAM... . PRICE CHANGES
WILL ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR
YEAR OR AS CONTRACTS PERMIT.” Exhibit 1.

15. The 2015 Blanket Purchase Orders also contained and incorporated by reference
the Revere Terms and Conditions, which contained the following clear provisions relating to the

tights and obligations of Revere as “Buyer” and Plastic Plate as “Seller”:

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 6 of 63. PagelD #: 10

a. 4. CHANGES. The Buyer reserves the right at any time to issue a written
change order or amendment to the Purchase Order concerning any of the
following: (a) specifications, drawings, and data incorporated in the
Purchase Order where the items to be furnished are to be specially
manufactured for the Buyer; (b) quantity; (c) methods of shipment or
packaging, (d) place of delivery, (e) time of delivery; or (f) any other matters
affecting this Purchase Order;

b. 16. BUYER'S TERMS AND CONDITIONS APPLY. No modification
of or release from this Purchase Order shall be binding unless agreed to in
writing by the parties and specifically labeled as a modification or release.
Unless specifically agreed to otherwise by Buyer and Seller, these terms
and conditions supersede any submitted by Seller in any proposal or
acknowledgment.

c. 21. REMEDIES. In the event this Purchase Order is not complied with in
any respect, Buyer may exercise any one or more of the following remedies:
(a) cancel this Purchase Order; (b) require replacement of the goods; (c)
recover all loss, damage and expense (including consequential damages)
resulting from such failure by set-off or otherwise; (d) return excess of early
deliveries to Seller at Seller's expense; (e) require delivery by any means
and (f) exercise any other available remedy. Seller shall pay or otherwise be
liable for any transportation, labor and/or other expense incurred in

connection with the foregoing, including Buyer's attorneys’ fees, costs and

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 7 of 63. PagelD #: 11

other changes incurred in connection with Buyer’s exercise of Buyer’s
remedies;

d. 23. GOVERNING LAW. A Purchase Order shall be governed by the law
of Buyer's -principal place of business such Purchase Order was issued
without regard to conflict of laws provisions thereof, and litigation on
contractual causes arising from a Purchase Order shall be brought only in
that jurisdiction;

e. 26. ENTIRE AGREEMENT. Unless superseded by a specific signed
agreement between Buyer and Seller, this agreement shall include the
Purchase Order, these General Terms and Conditions, and all attachments
referred to in the Purchase Order or in the General Terms and Conditions,
and it shall constitute the entire agreement of the parties with regard to the
subject matter contained herein. All other prior or contemporaneous
representations, warranties, covenants, or agreements between Seller and
Buyer, or their representatives, with respect to the subject matter are hereby
superseded. The term "Purchase Order” as used herein means the first and
continuation pages of Revere’s completed Purchase Order form, including
any special provisions contained therein. This agreement may not be
modified except by mutual written agreement of the parties.

16. From October 2015 through April 2016, Revere (as Buyer) issued releases against
the 2015 Blanket Purchase Orders to Plastic Plate (as Seller). Plastic Plate accepted these releases
and shipped the product requested by Revere at the agreed upon contractual prices in the 2015

Blanket Purchase Orders.

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 8 of 63. PagelD #: 12

B. The 2016 Blanket Purchase Orders

17. In April of 2016, Revere exercised its right under the parties’ contracts to issue
new or updated Blanket Purchase Orders to Plastic Plate for the Alpha Program including Blanket
Purchase Orders 1121-02, 1162-02, and 1163-02 (hereafter “the 2016 Blanket Purchase Orders”)
(Exhibit 2).

18. The 2016 Blanket Purchase Orders contained the following language: “BLANKET
P.O. ISSUED FOR FUTURE RELEASES-LIFE OF OEM PROGRAM... . . PRICE CHANGES
WILL ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR
YEAR OR AS CONTRACTS PERMIT.” Exhibit 2.

19. The 2016 Blanket Purchase Orders also contained and incorporated by reference
the same Revere Terms and Conditions contained in the 2015 Blanket Purchase Orders, including
the provisions set forth in paragraph 15 above. Exhibit 2

20. From April 2016 through March 2017, Revere issued releases to Plastic Plate
against the 2016 Blanket Purchase Orders. Plastic Plate shipped the product requested by Revere
under the releases at the agreed upon contractual prices in the 2016 Blanket Purchase Orders.

C. Whirlpool’s 2017 Resource Notice

21.  Ataill times relevant to this Dispute, and as early as 2015, Plastic Plate aware that
based on Whirlpool’s global sourcing strategy and/or requirements at any time during Plastic
Plate’s supply to Revere for the Alpha Program, Whirlpool could direct Revere to stop using
Plastic Plate, and Whirlpool could require Revere to “re-source” the Alpha program to another
supplier.

22. In March of 2017, Whirlpool contacted Plastic Plate and informed Plastic Plate that

Whirlpool had decided to resource the Alpha Program. At this same time, Revere was directed by

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 9 of 63. PagelD #: 13

Whirlpool to begin to use another supplier for the Alpha Program—a supplier other than Plastic
Plate.
D. The 2017 Dispute

23. . In response to Whirlpool’s March 2017 re-source directive, Plastic Plate contacted
Revere and threatened to stop shipment under the 2016 Blanket Purchase Orders unless Revere:
(1) agreed to change the current payment terms in the parties’ contracts to cash on delivery; and
(2) agreed to as much as a 300% price increase on the product supplied by Plastic Plate for the
Alpha Program.

24, Plastic Plate’s 2017 threats and demands to change the governing contract terms
led to a dispute between Revere and Plastic Plate in Aprili—May of 2017 (the “2017 Dispute”).

25. The 2017 Dispute was resolved shortly after Revere demanded that Plastic Plate
honor the terms of the parties’ contract. Specifically, Revere notified Plastic Plate it had no
Authority to unilaterally alter the pricing or payment terms of the parties’ contracts (as provided
in the Blanket Purchase Orders and Revere Terms and Conditions). Revere also notified Plastic
Plate that any attempt to do so, and/or refusal to ship would be a breach of the parties’ contract(s).

26. Shortly after receiving Revere’s demand to continue performance (as described in
the preceding paragraph), Plastic Plate began shipping under the same/existing pricing terms and
conditions set forth in the 2016 Blanket Purchase Orders.
E. The 2017 Blanket Purchase Orders

27. In October of 2017, after, the May 2017 Dispute, Revere once again exercised its
rights under the parties’ contracts to issue new or updated Blanket Purchase Orders to Plastic Plate
for the Alpha Program, including Blanket Purchase Orders 4233-02, 4234-02, 4235-02, 4236-02,

4237-02, and 4238-02 (hereafter “the 2017 Blanket Purchase Orders”) (Exhibit 3).

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 10 of 63. PagelD #: 14

98. The 2017 Blanket Purchase Orders were similar but not identical to the prior
Blanket Purchase Orders. Because of Whirlpool’s decision and directive to resource the Alpha
Program, the 2017 Blanket Purchase Orders Revere removed the “Life of the OEM Program”
reference contained in the prior Blanket PO's. ~

29, The 2017 Blanket Purchas Orders simply provided: “BLANKET P.O. ISSUED
FOR FUTURE RELEASES. .. . PRICE CHANGES WILL ONLY BE ALLOWED AT THE
BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS PERMIT.”
Exhibit 3

30. The 2017 Blanket Purchase Orders contained and incorporated by reference the
same Revere Terms and Conditions contained in the 2015 and 2016 Blanket Purchase Orders,
including the provisions set forth in paragraph 15 above. Exhibit 3.

31. Plastic Plate accepted the terms of the 2017 Blanket Purchase Orders and began
shipping to Revere as Revere issued releases.

32. From October 2017 through March 22 2018, Plastic Plate accepted the releases
issued by Revere and shipped product to Revere under the pricing set forth in the 2017 Blanket
Purchase Orders.

33. As of March 22, 2018, in just a 5-month span, Plastic Plate had accepted Revere
releases and shipped more than 163,000 units of product to Revere under the pricing and terms in
the 2017 Purchase Orders.

F. The 2018 Dispute and Plastic Plates’ Breach
34. In March of 2018, recognizing that the Whirlpool directed re-source was imminent,

Plastic Plate deployed the same threats and tactics it used in the prior 2017 Dispute.

 

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 11 of 63. PagelD #: 15

35. Plastic Plate, once again contacted Revere and threatened to stop shipment under
the 2017 Blanket Purchase Orders unless Revere: (1) agreed to change the current payment terms
in the parties’ contracts to cash on delivery; and (2) agreed to as much as a 300% price increase
on the Parts supplied by Plastic Plate for the Alpha Program.

36. Plastic Plate’s unilateral attempt to change the terms of the parties’ contracts for a
second time, and its refusal to accept Revere’s releases or to ship, constituted breach of the parties’
contracts.

37. Plastic Plate’s unilateral attempt to change the terms of the parties’ contracts for a
second time, and its refusal to ship, was in direct contradiction of Plastic Plate’s prior conduct and
course of performance, where it accepted Revere’s prior releases and shipped and performed under
the 2017 Blanket Purchase Orders.

38. Plastic Plate’s refusal to ship product to Revere in 2018 also threatened to cause a
shutdown of Whirlpool’s production for the Alpha Program. For this reason, Revere immediately
notified Plastic Plate in writing of the potential OEM Shut down that would result from its failure
to ship.

39. Revere also demanded Plastic Plate to immediately turn over and release hundreds
of thousands of dollars of Whirlpool and Revere tooling that Plastic Plate was not then using (given
its refusal to accept Revere’s releases), including End of Arm Tooling, fixtures, process gauges,
and chrome plating racks.

40. Given Plastic Plate’s refusal to ship, the unused tooling would have allowed Revere

to expedite and transition the resource and prevent a possible Whirlpool shut down.

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 12 of 63. PagelD #: 16

41.  Inresponse, Plastic Plate continued to refuse to ship, and refused to turn over any
Whirlpool or Revere tooling until Revere agreed to pay the 300% price increase demanded by
Plastic Plate and payment in advance on any shipment of product.

42. Left with no choice, Revere paid more than $560,000.00 to Plastic Plate under
protest, in order prevent supply interruption to Whirlpool and in order to obtain access and
possession of Whirlpool and Revere tooling wrongfully withheld by Plastic Plate.

43. Upon Revere’s payment under protest, Plastic Plate released the existing Revere
product in inventory, and packaged up the Whirlpool and Revere tooling. Suspiciously, however,
Plastic Plate delayed in providing access to one particular set of tooling—the chrome plating racks.

44. The chrome plating racks were clearly identified on Plastic Plate’s initial quote for
the Alpha Program. The total cost of the chrome plating racks, as reflected on the Plastic Plate
Quote for the Alpha Program, was $187,500.

45. On behalf of Whirlpool, Revere paid Plastic Plate in full for the Chrome Plating
Racks.

46. The Chrome Plating Racks are not the property of Plastic Plate. They were paid
for by Revere on behalf of Whirlpool and were the property of Whirlpool. This fact was known
to Plastic Plate from the outset of the parties’ contracts.

47. In April 2018, shortly after Revere began to unpack the tooling released by Plastic
Plate, it became evident that Plastic Plate had sabotaged the tooling by, among other things, sawing
off the top of the chrome plating racks, rendering them useless. Photos of the sawed off, damaged,

and destroyed racks are attached as Exhibit 4.

10

 

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 13 of 63. PagelD #: 17

48.  Asadirect result of Plastic Plate’s reckless, willful, and intentional destruction and
damage to the chrome plating racks, Revere was unable to use the racking for its continued supply
to Whirlpool.

49, In order to prevent supply interruption and continue supply to Whirlpool, Revere
was forced to spend more than $595,000 in transfer and replacement tooling, extra labor, new
chrome plating racks, other incidental and consequential damages, and business interruption
damages reasonably foreseeable as a result of Plastic Plate’s breaches and misconduct.

50, There was no rational or legitimate need or basis for Plastic Plate to damage and/or
destroy the Chrome Plating Racks, for which Plastic Plate had already been paid in full. Plastic
Plate’s actions, delays, and destruction of the tooling was done in bad faith, with the intent to cause
damage to both Whirlpool and Revere, and done in retaliation to Whirlpool’s decisions to resource
the Alpha Program.

51.  Priorto the filing of this lawsuit, Whirlpool assigned all of its rights in the destroyed
chrome plating racks to Revere, in order to allow Revere to pursue claims against Plastic Plate for
Plastic Plate’s conversion and civil theft of the tooling, in addition to Revere’s claims against
Plastic Plate for breach of its contracts.

COUNT I-
BREACH OF CONTRACT

52. Revere incorporates the allegations of all prior paragraphs into this paragraph as if
fully stated herein

53. As discussed above, the 2015, 2016, and 2017 Blanket Purchase Orders, and the
applicable Revere Terms and conditions for each Blanket Purchase Order set forth the terms of

valid and enforceable contracts between Revere and Plastic Plate.

11

 

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 14 of 63. PagelD #: 18

54. The terms of the parties’ contracts were clearly accepted by Plastic Plate as
evidence by Plastic Plate’s continuous acceptance of the releases issued by Revere under each
Blanket Purchase Order, and its subsequent shipment of product to Revere under the applicable
and governing pricing, and-erms and conditions.

55. Revere has fully performed under the parties’ contracts.

56. Plastic Plate has breached its obligations under the parties’ contracts by among
other things, engaging in the acts and conduct set forth above.

$7. The actions and conduct of Plastic Plate as set forth above constitute willful and
intentional breaches of the parties’ contracts.

58. Asa direct and proximate result of these willful and intentional breaches, Revere
has suffered damages that were reasonably foreseeable by Plastic Plate including but not limited
to the full amount paid by Revere to Plastic Plate under protest in March of 201 8, and all amounts
paid by Revere in connection with its efforts to avoid supply interruption to Whirlpool as a result

Plastic Plate’s breaches, including all transfer and replacement tooling, extra labor, and new

chrome plating racks.
COUNT I-
DECLARATORY JUDGMENT
59. An actual, substantial and immediate controversy now exists between Revere and

Plastic Plate with respect to the parties’ respective rights and obligations under the terms of the
contracts, blanket purchase orders and applicable terms and conditions at issue.
60. Prompt relief is necessary to preserve the rights of Revere under the contracts,

blanket purchase orders and applicable terms and conditions at issue.

12

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 15 of 63. PagelD #: 19

61. Revere requests declaratory judgment from this Court pursuant to the Ohio Rules
of Civil Procedure and Revised Code that Plastic Plate has breached its contracts with Revere and

violated Revere’s rights under the contracts.

COUNT III-
CONVERSION
CIVIL ACTION FOR DAMAGES FOR CRIMINAL ACTS UNDER R.C. 2307.60

62. As set forth above, pursuant to the parties’ contracts, Plastic Plate was paid in full
for certain chrome plating racks, but the racks remained in the possession of Plastic Plate in order
to perform its obligations under the parties’ contracts.

63. As set forth above, Plastic Plate, in refusing to turn over the chrome plating racks
when requested and in recklessly and or willfully damaging and destroying the chrome plating
racks, thereby rendering them both useless and worthless, and intentionally and wrongfully
exercised dominion and control over the property of Whirlpool and/or Revere.

64. Asa direct and proximate result of Plastic Plate’s conversion, Reverse has sustained

significant damage.

COUNT IV-
CIVIL ACTION FOR WILLFUL DAMAGE OR THEFT UNDER R.C. 2307.61

65. Plastic Plate’s conversion, intentional misconduct, and damage and destruction to
the chrome plating rack described more fully above constitutes (a) willful damage to the property
to Whirlpool and Revere as provided in R.C.§2307.61 and; (b) theft under R.C. §2913.02 and
§2307.60.

66. Asa direct and proximate result of Plastic Plate’s conversion, Reverse sustained

significant damage.

13

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 16 of 63. PagelD #: 20

67.  Asaresult, and pursuant to the terms of Whirlpool’s assignment to Revere, Revere
is entitled to an award of damages including three times the value of the chrome plating racks as

set forth in R.C.§2307.61(A)(1)(b)(ii).

COUNT V-
TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIP OR CONTRACT

68. At all times relevant to this dispute, Revere and Whirlpool had a business
relationship as more fully described above.

69.  Asmore fully explained above, Plastic Plate was fully aware and had knowledge
of the relationship between Revere and Whirlpool.

70. Plastic Plate intentionally and improperly took action to interfere with Revere’s and
Whirlpool’s business relationship, including but not limited to by: (a) destroying and damaging
the chrome plating racks described above, and (b) demanding Plastic Plate pay a 300% mark up
on product.

71. Plastic Plate had no lawful basis for its improper actions that intentionally interfered

with Revere’s and Whirlpool’s business relationship.

72. As a direct and proximate result of Plastic Plate’s actions, Revere sustained
significant damage.
COUNT VI-
UNJUST ENRICHMENT

73. As explained above, Plastic Plate received a benefit through the payment of
$187,500 by Revere, on behalf of Whirlpool, for the chrome plating racks.
74. Plastic Plate had knowledge of the benefit as it invoiced and received full payment

for the chrome plating racks.

14

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 17 of 63. PagelD #: 21

75. Plastic Plate retained the benefit of being paid for the racks, and, instead of
returning the racks to Whirlpool/Revere in usable condition, as explained above, Plastic Plate
intentionally damaged the racks rendering them useless.

76. It would be unjust to allow Plastic Plate to retain the benefit of payment of $187,500
for the chrome plating racks when Plastic Plate intentionally destroyed the racks instead of

returning them in usable condition.

COUNT Vil
ATTORNEY FEES

77. The contracts, specifically section 21 of the blanket purchase orders attached as
Exhibits 1-3, allow Revere to recover attorney fees incurred in connection with Plastic Plate’s
breach.

78. Revere has incurred legal fees in connection with pursuing this matter, and will
continue to incur legal fees in this matter as the case moves forward.

79. Revere is entitled to seek reimbursement from Plastic Plate for legal fees Revere
has incurred, and will incur, as a result of Plastic Plate’s breach of the contracts.

80. Revere is entitled to an award of reasonable attorney fees as a result of Plastic
Plate’s breach, in an amount to be determined at trial.

WHEREFORE, Revere respectfully requests that this Court:

A. Enter a Judgment in its favor and against Defendant Plastic Plate in an amount
Defendant Plastic Plate is found to be liable for its breach(es) of the parties
contract(s), including all actual, incidental and consequential damages incurred by
Revere in making payments under protest, and in transfer and replacement tooling,
extra labor, and the purchase of new chrome plating racks in order to prevent supply

interruption;

15

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 18 of 63. PagelD #: 22

B. Enter a Judgment in its favor and against Defendant Plastic Plate for Plastic Plate’s
conversion, destruction, and wrongful exercise of dominion and control over the

chrome plating racks at issue.

C. Enter a Judgment in its favor and against Defendant Plastic Plate Grant equal to
three times the value of the chrome plating racks as set forth in
R.C.§2307.61(A)(1)(b)(ii).

D. Enter a Judgment in its favor and against Defendant Plastic Plate for Plastic Plate’s
tortious interference with Revere’s business relationship with Whirlpool, in an
amount to be proven at trial.

Es Enter a Judgment in its favor and against Defendant Plastic Plate for Plastic Plate’s
unjust enrichment, in an amount to be proven at trial.

F. Declare the parties’ rights under the governing contracts and declare that Plastic
Plate is in breach of contract.

G. Award Revere its actual and/or reasonable attorney’s fees and costs incurred in this
matter.

H. Grant such other relief to Revere that this Court deems just and appropriate.

Respectfully submitted,
“Fp
Peter A. Dewhirst (0063709)
Lyden, Chappell & Dewhirst, Ltd.
5565 Airport Hwy, Suite 101
Toledo, Ohio 43615
Telephone: (419) 867-8900
Telefax: (419) 867-3647
pad@lydenlaw.com

ss Attorney for Plaintiff
Dated: October Y 2018

16

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 19 of 63. PagelD #: 23

PRAECIPE
To the Clerk:

Request is hereby made that the appropriate Summons and a copy of the foregoing
Complaint be served upon the Defendant by the bailiff at the addresses. set forth in the caption and
by certified U.S. mail, return receipt requested, in accordance with the Ohio Rules of Civil
Procedure. If service comes back unclaimed, then pursuant to the Ohio Rules of Civil Procedure,
you are hereby requested to send the appropriate Summons and a copy of the foregoing Complaint

to the Defendant at the address set forth in the caption by ordinary U.S. mail.

Peter A. Dewhirst

17

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 20 of 63. PagelD #: 24

EXHIBIT 1
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 21 of 63. PagelD #: 25

«
4 '

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE ORDER 678-02
REVERE PLASTICS SYSTEMS, LLC er
CLYDE
401E ELM STREET BILL TO:
CLYDE OH 43410 REVERE PLASTICS SYSTEMS, LLC CLYDE
419-§47-6918 Fax: 419-547-6828 401 ELM STREET
CLYDE, OH 43410
clydeap@revereindustries.com
TO: a 4 SHIP TO:
PLASTIC PLATE, LLC REVERE PLASTICS SYSTEMS LLC
5460 CASCADE RD SE 401E ELM STREET
GRAND RAPIDS MI 49546 CLYDE OH 43410
UNITED STATES UNITED STATES
616-455-5045 / 616-455-5040
Buyer Confim To Requested By Ship Via FOB Terms
LPARR GLOBAL TRANZ DEST. NET 60
| item Number | Description Quantity | Unit Cost | Ext. Cost
8293Rev: H CHROME TRIM RING - DOOR, WPL WASHER 1,00 EACH 13.410000 13.41
W10733167 QUOTE 15-R602G 1200-00-00-02-00-0

BLANKET P.O. ISSUED FOR FUTURE RELEASES-LIFE OF OEM PROGRAM.

MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT. REVERE MATERIAL NUMBER MUST APPEAR ON
ALL CONTAINERS & SHIOPPING DOCUMENTS. IN ACCORDANCE WITH OEM CONTRACTS, PRICE CHANGES
WILL ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS

PERMIT.
Ralease Qty Request Date Promise Date Comment

 

°***sall Costs Ara Shown In US Dollars'**”* SubTotal 13.41
Comment: Tax 0.00
Grand Tota! 13.41

Buyer Signature Prscra Peer

OUR PURCHASE ORDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

Zero defects policy is in atfect for all orders.
Geods rejected on account of Inferior quality or workmanship will ba retumed to you with charges for transportation both ways, plus lzbor,
reloading, trucking, etc., and are not to be replaced except upon receipt of written Instructions from us.

Recelved and approved by

QA0281-03 Seller agraes to the terms and conditions hareof and the ganeral terms and conditions attached with this purchase order or can be
referenced on the Revere industries website www revereplastiessystams.com

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 22 of 63. PagelD #: 26

REVERE INDUSTRIES, LLC PURCHASE ORDER GENERAL TERMS AND CONDITIONS

4. OFFER AND ACCEPTANCE. This Purchase Order constitutes an offer by Revere Industries,LLC (the “Buyer’) to purchase from the
addresses (the Seller’) the goods or services Identified on the Purchase Order on the terms and conditions sat farth below, This is nota
firm offer, and Buyer may revoke it at any time prior to acceptance by Seller. Seller's acknowledgment of the Purchase Order, shipment of
any goods, or commencement of work pursuant to the Purchase Order shall be deemed an acceptance of this Purchase Order and all Its
terms and condilions.

Acceptance of Purchase Order shall also be deemed an acceptance of all requirements listed within the Revere Supplier Quality
Agreament which Is located at <hulpy/ f : -2/supplier-Infa>

2. PURCHASE PRICE AND PAYMENT. The purchase price of the goods or services Is as sel forth an the Purchase Ordar or if no
purchase price Is there stated, the purchase price shall nol be higher Ihan the lowest of the price lasi(a) quoted; (b) charged lo Buyer; or
(c) marked price. In any case, the purchase price ts a firm price and is not subject to increases In the prices of Seller's manufacturers or
suppliers, or due to any other act or event. Seller warrants that the prices for he goods sold to Buyer hereunder are not less favorable than
those currently-extended to any other customer for the same or Ilka goods In equal or smaller quantities. In the event Sellar reduces lis
price for such goods during the term hereof, Seller shall reduce the prices hereof accordingly. Uniess otherwise specified on the Purchase
Order, Buyar shall pay for the goods G0 days efter receipt of invoice.

3. ATTACHMENTS, Documents designated by Buyer in the body of the Purchase Order, including supplemental terms and conditions, If
any, are Incorporated by reference the same as if set out in full therein.
4, CHANGES. The Buyer reserves the right at any time to Issue a written change order or amendment lo the Purchase Order concerning
any of the following: (a) specifications, drawings, and data Incorporated In the Purchase Order where the items to be furnished are to be
specially manufactured for the Buyer; (b) quantity; (c) methods of shipment or packaging, (d) place of delivery, (e) time of dalivary; or (f)
any other matters aflecting this Purchase Order.

5, TERMINATION, Buyer may terminate the Purchase Order for its convenience, in whole or in part, at any time prior {o shipment by
(wrilten or electronic) natice to Seller. Upon receipt of such lermination notice, Seller shall promptly comply with the directlons contained in
such notice and shall, as required, (a) take action necessary lo terminate the work as provided in the notice, minimizing costs and liabilities
for the terminated work, and (b) continue the performance of any part of the work not terminated by Buyer.

Buyer will make no payments for finished goods, services, work-in-process or raw materials fabricated or procured by Sellar in amounts in
excess of those authorized in firm delivery releases. Seller commitments to fulure expenditures based on Buyer's blanket orders or
forecasts will not be paid by the Buyer, Additionally, the Buyer shall nat be liable for loss of anticipated profit, unabsorbed overhead,
product development and engineering costs; facilities and equipment costs or rental, unamortized depreciation costs or general and
administralive burden charges from termination of this agreement.

6. ASSIGNMENT. Seiler may not assign, transfer, or subcontract this Purchase Order or any right or obligation hereunder without Buyer's
written consent

7. EXCUSABLE DELAY. Fires, floods, strikes, accidents, shortages, or other-‘causes beyond lhe reasonable control of the parties, which
prevent Seller from delivering, or Buyer from receiving, any of the goods and services covered by this Purchase Order, shall suspend
deliveries until the cause is removed, subject, however, tc Buyer's right of termination for convenience under Paragraph5.

8. PACKAGING, PACKING LIST, AND BILL OF LADING. Seller shall be responsible for proper packaging, loading, and tie-dewn lo
prevent damage during transportation. Buyer's waight and/or count will be accepted as final and conclusive on all shipments not
accompanied by a packing list.

9, INSPECTION, All goods and services furnished heraunder will be subject to Inspection and test by Buyer at all times and places and will
be subject to Buyer’s final inspection and approval within a reasonable time after delivery. Buyer may reject goods and services not in
accardance with Buyer's instructions, specifications, drawings, data, or Seller's warranty (expressed or implied), or for untimely delivery.
Payment for any goods or services shall not be deemed acceptance.

10. WARRANTIES. By accepting this Purchase Order, Seller warrants thal the goods and services furnished will be free from defects in
materials and workmanship, merchantable and In full conformity with Buyer's specifications, drawings, and data, and Seiler’s descriptions,
promises, or samples, and that such goods will be fit for the Buyer's intended use. provided Seller has reason to know of such use, and
that Seller will convey good title to the goods, free and clear from all liens, claims, and encumbrances.

Seller warrants that goods or services covered by this Purchase Order shall not infnnge any patent, design, copyright or trademark, of any
third party, either directly or coninbutorily, Seller agrees to indemnify Buyer and hold Buyer harmless from and agalnst all liability, loss,
damage and expense, including reasonable counsel fees and costs of litigation, resulting [rom any claim of infringement and any litigation
ralaling thereto. Such obligations shail survive acceptance of the goods or services and payment therefore by Buyer.

44, COMPLIANCE WITH LAWS. Seller agrees, in connection with the production of the goods specified herein and services performed
hereunder, to comply with all applicable local, state and federal laws and regulations, rulings and executive orders Issued pursuant thereto,
and agrees to indemnify Buyer against any loss, cost liability, or damage by reason of Seller's violation of this paragraph. Without limiting
the generality of the foregoing, Seller agrees to comply with the applicable provisions of the following laws and any regulations, rulings or
execulive orders issued thereunder, or any amendments thereof, successors thereto, or other similar laws or regulations, any and all of
which provisions are incorporated herein by reference, (a) The Wage Hour Act (40.U,S.C. § 324-326), (b) The Fair Labor Standards Aci (29
U.S.C. § 204219); (c) The Federal Occupational Safety and Health Act (Pub. L. 91-596). (d) Non-discrimination in Employment(Executive
Order 11246, as amended by Excculive Order 11375, and the rules, regulations, and relevant orders of the Secretary of Labor); (e) The
Vielnam Era Veterans Readjustment Act of 1974 (Pub. L. 93-508 as il amends 38 U.S.C. § 2012); (f) The Rehabilitation Act of 1973, as
amended (Pub. L, 93-112), and (g) the Watsh-Healy Public Contracts Act, as amended {41 U.S.C. § 35-45),

12. TITLE; RISK OF LOSS. Title shall pass to Buyer upon Buyer's receipt of goods at destination. Risk of loss of all goods shall remain in
Seller until receipt by Buyer at destination, unlass otherwise specified in this Purchase Order, except for loss occasioned by gross
negligence or willful neglect of Buyer or its customer,

13. INSURANCE. Seller shall mainiain such public liability, property damage and workers’ compensation insurance as may be necessary
lo indemnify Buyer and hold it harmless In accordance with the requirements of this Purchase Order.

14. CONFIDENTIALITY: LIMITED USE. Unless otherwise agreed by Buyer in writing, Seller shall keap confidential and not disclose to any
third party, any confidential and’or proprietary materials provided by Buyer to Seller in connection with Seller's performance of this
Purchase Order or prepared by Seller specifically for Buyer pursuant to this Purchase Order, including but not limited to any drawings,
masiers, sofware, specifications, raw materials, components, data, business information or plans, customer lists or other cuslamer
information (“Confidential Information’). At the completion of this Purchase Order, or upon Buyer's request, Seller shall promptly return to
Buyer all Confidential Information not consumed In the performance of this Purchase Order, together with any capies in Seller's
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 23 of 63. PagelD #: 27

* '

possession. Seller shall use Confidential Information solely for Sellers performance of this Purchase Order for Buyer, and Seller shall not,
without Buyar’s written consent, directly or indirectly use Confidential information or information derived therefrom in performing services or
providing goods for any other customer of Seller, or any other person or enlity.

15. RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. It Is Sellar’s responsibility to comply with this
Purchase Order and all referenced documents, and to clarify with Buyer any inconsistencies or conflicts In any parts of the Purchase order
or referanced documents.

16. BUYER'S TERMS AND CONDITIONS APPLY. No modification of or release from this Purchase Order shall be binding unless agreed
to in writing by the parties and specifically labeled as a modification or release. Unless specifically agreed to otherwise by Buyer and Seller,
these tarms and conditions supersede any submitted by Seller in any proposal or acknowladgment.

17. EXTRA CHARGES. No charges for extras or for cartage or boxing or storage will be allowed unless the same has been agreed upon in
writing by Buyer.

48. SUBSTITUTIONS. No substitution of matarials or accessories may be made without written permission from Buyer.

49, WORK PERFORMED ON BUYER'S OR BUYER'S CUSTOMER'S PREMISES. if any of tha work required by this Purchase Order is to
be performed on Buyer's premises or on the premises of Buyer's job site, Seller agrees that all persons performing such services for Seller
shall be deemed Seller's employees or independent contractors and not agents of Buyer, and Seller shall be solely responsible for such
work and shall indemnify Buyer and hold it harmless against any and ail claims, loss and liability arising therefrom or In connection
therewith.

20. INDEMNIFICATION. Seller agrees to indemnify, defend, and hold Buyer harmless from and against all losses, damages, liability,
actions, judgments, costs, and expenses (including, but not limited to, reasonable attomays fees and other expenses of litigation),
suffered, Incurred, of asserted by or agains! Buyer(a) by reason of Seller's breach of a warranty, (b) by reason of Seller's breach of any
term of this Purchase Onder, or (c) by reason of personal injury, including death, or properly damage sustained by a third party, resulting
from orarising out of an act or omission of Seber, or Seller's agents, employees, or contraclors in fulfillment of this Purchase Order.

21. REMEDIES. In the event this Purchase Order Is not complied with in any respect, Buyer may exercise any one or more of the following
remedias; (a) cancel thls Purchase Order; (b) require replacement of the goods; (c) recover all loss, damaga and expanse (including
consequential damages) resulling from such fallure by set-off or otherwise; (d) ralurn excess of early daliverias (o Seller at Seller's
expense; (e) require delivery by any means and (f) exercise any other available remedy, Seller shall pay or otherwise be liable for any
transportation, labor and/or other expense Incurred in connection with the foregoing, including Buyer's attorneys’ fees, costs and other
changes incurred in connection with Buyer's exercise of Buyer's remedies,

22, CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES. The remedies herein reserved to Buyer shall be cumulative,
and additional to any other or further remedies provided in law or equity. No waiver by Buyer of any term or condition of this Purchase
Order shall be construed as a permanent waiver of such term or condition or of any other term or condition. Seller's warranties shall survive
the completion or cancellation of this Purchase Order.

23, GOVERNING LAW. A Purchase Order shall be governed by the law of Buyer's principal place of business such Purchase Order was
issued without regard to conflict of laws provisions thereof, end litigation on contractual causes arising from a Purchase Order shall be
brought only in that jurisdiction.

24, TAXES. Unless prohibited by law, the Seller shall pay al federal, state or local tax, transportation tax, or other tax which Is required to
be Imposed upon the Items ordered hereunder, or by reason of their sate or delivery; the Order price shall be deemed to include such
taxes.

25, "GOODS" AND “SERVICES”, The term "goods" as used herein means any and all materials, parts, products, machines, tooling, test
equipment, technical data, computer software, computer software documentation, and other tangible items or documentary information
furnished or required to be furnished by Seller under thls order. The term "services" means any and all technical assistance, support,
maintenance, consultation, construction work, and other affort furnished or required to be furnished by Seller under this order other than
labor furnishad in connection with the production of goods.

26. ENTIRE AGREEMENT. Unless superseded by a specific signed agreement between Buyer and Seller, this agreement shall include the
Purchase Order, these General Terms and Conditions, and ail attachments referred to in the Purchase Order or In the General Terms and
Conditions, and It shall constitute the entire agreement of the parties with regard to the subject matter contained herein. All other prior or
contemporaneous representations, warranties, covenants, or agreements between Seller and Buyer, or their representatives, with respect
to the subject matter are hereby superseded. The term “Purchase Order’ as used herein means the first and continuation pages of
Ravere's completed Purchase Order form, Including any special provisions contained theraln. This agreement may not be modified except
by mutual written agreement of the parties.

Please Note: Revere Plastics Systams encourages our suppliers to work towards either 1S090012008 certification for non-automotive
retated suppliers or TS 16949:2009 certification for automotive related suppliers.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 24 of 63. PagelD #: 28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE ORDER 679-02
REVERE PLASTICS SYSTEMS, LLC 10/29'205
CLYDE
401E£ ELM STREET BILL TO:
CLYDE OH 43410 REVERE PLASTICS SYSTEMS, LLC CLYDE
419-547-6918 Fax: 419-547-6828 401E ELM STREET
CLYDE, OH 43410
clydeap@revereindustries.com
[TO: | [SHIP TO: \
PLASTIC PLATE, LLC REVERE PLASTICS SYSTEMS LLC
5460 CASCADE RD SE 401E ELM STREET
GRAND RAPIDS MI 49546 CLYDE OH 43410
UNITED STATES UNITED STATES
616-455-5045 / 616-455-5040
Buyer Confirm To Requested By Ship Via FOB Terms
LPARR GLOBAL TRANZ ORIGIN NET 60
[ item Number | Description Quantity Unit Cost | Ext. Cost
8294Rev. G CHROME HANDLE - DOOR, WPL 1.00 EACH 4.728000 1.73
W 10733169 QUOTE 15-R602G 1200-00-00-02-00-0

BLANKET P.O. ISSUED FOR FUTURE RELEASES-LIFE OF OEM PROGRAM

MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT. REVERE MATERIAL NUMBER MUST APPEAR ON
ALL CONTAINERS & SHIOPPING DOCUMENTS. IN ACCORDANCE WITH OEM CONTRACTS, PRICE CHANGES
WILL ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS

PERMIT.
Release Qty Request Date Promise Date Comment

 

eee#All Costs Are Shown In US Dollars***”* SubTotal 1.73
Comment: Tax 0.00
Grand Total 1.73

Buyer Signature frre» Puan

OUR PURCHASE ORDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

Zero defects policy is in affact for alf orders.
Goods rejected on account of Inferior quality or workmanship will be returned to you with charges for transportation both ways, plus labor,
reloading, trucking, etc., and are nat to be replaced except upon receipt of written instructions from us.

Received and approved by

 

QA02B4-03 Seiler agrees to tha tarms and conditions hereof and the general terms and conditions attached with this purchase order or can be
referenced on the Revere Industries website www.revereplasticssystems.com
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 25 of 63. PagelD #: 29

REVERE (NOUSTRIES, LLC PURCHASE ORDER GENERAL TERMS AND CONDITIONS

1. OFFER AND ACCEPTANCE. This Purchase Order constitutes an offer by Revere Industries,_LLC (the “Buyer’) to purchase from the
addressea (the “Seller’) the goods or services Identified on the Purchase Order on the terms and conditions set forth below, This Is not a
firm offer, and Buyer may revoke It at any lime prior to acceptance by Seller, Seller's acknowledgment of the Purchase Order, shipment of
any goods, or commencement of work pursuant to the Purchase Order shall be deemed an acceptance of this Purchase Order and al Its
tarms and conditions,

Acceptance of Purchase Order shall also be deemed an acceptance of all requirements listed within the Revere Suppller Quality
Agreement which is focated at shilov/wwww.revoreplasiic com/contacl- fier-info>

2, PURCHASE PRICE AND PAYMENT. The purchase price of the goods or services Is as set forth on the Purchase Order or If no
purchase price {s there stated, the purchase price shalt not be higher than the lowest of the price last(a) quoted; (b) charged to Buyer, or
(c) marked price. In any case, the purchase price Is a firm price and Is not subject to Increases in the prices of Seller's manufacturers or
suppliers, or due to any olher act or event. Seller warrants lhat the prices for the goods sold to Buyer hereunder are not less favorable |han
these currently extendad to any other customer for the same or like goods in equal or smallar quantities, In the event Seller reduces its
price for such goods during the term hereof, Sellar shall reduce the prices hereof accordingly. Unless othermise specified on the Purchase
Order, Buyer shall pay for the goods 60 days after recelpt of invoice.

3. ATTACHMENTS. Documents designated by Buyer in the body of the Purchase Order, including supplemental terms and conditions, if
any, are incorporated by reference the same as if set out in full therein.

4, CHANGES. The Buyer reserves the right at any time to issue a written change order or amendment to the Purchase Order concerning
any of the following (a) specifications, drawings, and data incorporated In the Purchase Order where the Items to be furnished are to be
specialiy manufactured for the Buyer; (6) quantity; (c) methods of shipment or packaging, (d) place of dellvery, (6) time of delivery; or (f)
any other matters affecting this Purchase Order.

5. TERMINATION. Buyer may terminate the Purchase Order for its convenience, In whole or in part, at any time prior to shipment by
(written or electronic) notice to Seller. Upon receipt of such termination notice, Seller shall promptly comply with the directions contained in
such notice and shall, as requirad, (a) take action necessary to terminate the work as provided In the notice, minimizing costs and liabilities
for the terminated work, and (b) continue the performance of any part of the work not terminated by Buyer.

Buyer will make no payments for finished goods, services, work-ineprocess or raw materials fabricated or procured by Seller in amounts In
excess of those authorized in firm delivery releases. Seller commitments to future expenditures based on Buyer's blanket orders or
forecasts will not be paid by tha Buyer. Additionally, the Buyer shall not be liable for loss of anlicipated profit, unabsorbed overhead,
product development and engineering costs, facilities and equipment costs or rantal, unamortized depreciation costs or general and
administrative burden charges from termination of this agreement.

6. ASSIGNMENT. Seller may not assign, transfer, or subcontract this Purchase Order or any right or obligation hereunder withoul Buyer's

written consent

7. EXCUSABLE DELAY. Fires, floods, strikes, accidents, shortages, or olher causes beyond the reasonable control of the parties, which
prevent Seller from delivering, or Buyer from receiving, any of the goods and services covered by this Purchase Order, shall suspend
deliveries until the cause is removed, subject, however, to Buyer's right of termination for convenience under Paragraph5.

8. PACKAGING, PACKING LIST, AND BILL OF LADING. Seller shall be responsible for proper packaging, loading, and tie-down to
prevent damage during transportation. Buyer's weight and/or court will be accepted as final and conclusive on all shipments not
accompanied by a packing list.

9. INSPECTION. All goods and services furnished hereunder will be subject to inspection and test by Buyer at all times and places and wilt
be subject to Buyer's final inspection and approval within a reasonable time after delivery. Buyer may reject goods and services not in
accordance with Buyer's instructions, specifications, drawings, data, or Seller's warranty (expressed or implied), or for untimely delivery.
Payment for any goods or services shall not be deemed acceptance.

10, WARRANTIES. By accepting this Purchase Order, Seller warrants that the goods and services fumished wili be (ree from defects in
materials and workmanship, merchantable and in full conformity with Buyer's specifications, drawings, and data, and Seller's descriptions,
promises, or samples, and that such goods will be fit for the Buyer's intended use, provided Seller has reason to know of such use, and
that Seller will convey good title to the goods, free and ciear from all liens, claims, and encumbrances.

Seller warrants that goods or services covered by this Purchase Order shall not infringe any patent, dasign, copyright or trademark, of any
third party, either directly or contributorily. Seller agrees to indemnify Buyer and hold Buyer harmless from and against all liability, loss,
damage and expense. including reasonable counsel fees and costs of litigation, resulting from any claim of infringement and any liligation
relating therelo. Such obligations shall survive acceptance of the goods or servces and payment therefore by Buyer.

11. COMPLIANCE WITH LAWS. Seller agrees, in connection with the production of the goods specified herein and services performed
hereunder. to comply with ali applicable local, stale and federal laws and requilaiions, rulings and executive orders issued oursuant thargic,
and agrees to indemnify Buyer against any loss, cost liabllity, or damage by reason of Selter's violation of this paragraph. Without limiting
the generality of the foregoing, Seller agrees to comply with the applicable provisions of the following laws and any regulations, rulings or
executive orders Issued thereunder, or any amendments thereof, successors thereto, or ather similar laws or regulations, any and all of
which provisions are incorporated heraln by reference. (a) The Wage Hour Act (40 U.S.C. § 324-326); (b) The Fair Labor Standards Act (29
U.S.C. § 204219); (c) The Federal Occupational Safely and Health Act (Pub. L. 914-596); (d) Non-discrimination in Employment (Executive
Order 11246, as amended by Executive Order 11375, and the rules, regulalions, and relevant arders of the Secratary of Labor); (e) The
Vietnam Era Veterans Readjustment Act of 1974 (Pub. L. 93-508 as it amends 38 U.S.C. § 2012); (f) The Rehabilitation Act of 1973, as
amended (Pub. L. 93-112); and (g) the Walsh-Healy Public Contracts Act, as amended (41 U.S.C. § 35-45).

12. TITLE; RISK OF LOSS. Title shall pass to Buyer upon Buyer's receipt of goods at destination. Risk of Joss of all goods shall remain In
Seller until receipt by Buyer at destination, unless otherwise specified in this Purchase Order, excepl for loss occasioned by gross
negligence or willful neglect of Buyer or lis customer.

13. INSURANCE, Seller shail maintain such public ilability, property damage and workers’ compensation insurance as may be necessary
to indemnify Buyer and hold it harmless in accordance with the requirements of this Purchase Order.

14, CONFIDENTIALITY; LIMITED USE. Uniess otherwise agreed by Buyer in writing, Seller shall keep confidential and not disclose to any
third party, any confidential and/or proprietary materials provided by Buyer to Seller In connection with Seller's performance of this
Purchase Order or prepared by Saller specifically for Buyer pursuant to this Purchase Order, including but not limited to any drawings,
masters, software, specifications, raw materials, components, data, business information or plans, customer lists or other customer
information ("Confidential Information’). Ai the completion of this Purchase Order, or upon Buyer's request, Selfer shall promptly retum to
Buyer ail Confidential Information not consumed in the performance of this Purchase Order, together with any copies in Seller's
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 26 of 63. PagelD #: 30

possession, Sellar shall use Confidential Information solely for Sellers performance of this Purchase Order for Buyer, and Seiler shall not,
without Buyer's written consent, directly or Indirectly use Confidential Information or information derived therefrom in performing services or
providing goods for any other customer of Seller, of any other person or entity.

15. RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. It Is Seller's responsibility to comply with this
Purchase Order and all referanced documents, and to clarify with Buyer any inconsistencies or conflicts in any parts of the Purchase order
or referenced documents.

16. BUYER'S TERMS AND CONDITIONS APPLY. No modification of or release from this Purchase Order shall be binding unless agreed
to In writing by the parties and spacifically labeled as @ modification or release. Untass specifically agreed to otherwise by Buyer and Seller,
these terms and conditions supersede any submitted by Seller In any proposel or acknowledgment.

47. EXTRA CHARGES. No charges for extras or for cartage or boxing or storage will be allowed unless (he same has been agreed upon in
writing by Buyer.

48. SUBSTITUTIONS. No substitution of materials or accessories may be made without written permission from Buyer.

19. WORK PERFORMED ON BUYER'S OR BUYER'S CUSTOMER'S PREMISES If any of the work required by this Purchase Order Is to
be performed on Buyer's premises or on the pramises of Buyer's job site, Sellar agrees that all persons performing such services for Seller
shall be deemed Seller's amployees or indapendent contractors and not agents of Buyer, and Seller shall be solely responsible for such
work and shail indemnify Buyer and hold it harmless against any and all claims, loss and liabllity arising therefrom or In connection
therewith.

20, INDEMNIFICATION. Seller agrees to indemnify, defend, and hold Buyer harmless from and against all losses, darnages, liability,
actions, judgments, costs, and expenses (Including, but not limited to, reasonable attorneys’ fees and other expenses of litigation),

suffered, incurred, or asserted by or against Buyer(a) by reason of Seller's breach of a warranty, (b) by reason of Seller's breach of any
term of this Purchase Order, or(c) by reason of personal injury, including death, or properly damage sustained by a third partly, resulting
from or arising out of an acl or omission of Seller, or Seller's agents, employees, or contractors in fulfiiment of this Purchase Order.

21. REMEDIES. In the event this Purchasa Order Is not complied with In any respect, Buyer may exercise any one or more of the following
remedies: (a) cancel this Purchase Order; (b) require raptacement of the goods; (c) recover all loss, damaga and expensa (including
consequential damages) resulting from such failure by set-off or otherwise; (d) retum excess of early deliveries to Seller at Seller's
expensa’ (e) require delivery by any means and (f) exercise any other avallable remedy. Seller shall pay or otherwise be llable for any
transportation, labor and/or other expense incurred In connection with the foregoing, including Buyer's attornays’ fees, costs and other
changes incurred In connection with Buyer's exercise of Buyer's remedies.

22. CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES. The remedies herein reserved to Buyer shall ba cumulative,
and additional to any other or further remedies provided in law or equity. No waiver by Buyer of any term or condition of this Purchase
Order shall be construed as a permanent waiver of such term or condition or of any other term or condition. Seller's warranties shall survive
the complation or cancellation of thls Purchase Order.

23. GOVERNING LAW. A Purchase Order shall be govemed by the law of Buyer's principal place of business such Purchase Order was
issued without regard to conflict of laws provisions thereof, and litigation on contractual causes arising from a Purchase Order shall be
brought only In that jurisdiction.

24. TAXES. Unless prohibited by law, the Seller shall pay all federal, state or local tax, transportation tax, or other tax which Is required to
be Imposed upon the items ordered hereunder, or by reason of their sale or delivery; the Order price shalt be deemed to include such
taxes.

25. "GOODS” AND “SERVICES”. The term "goods" as used herein means any and all materials, parts, products, machines, tooling, test
equipment, technical data, compuler software, computer software documentation, and other tangible items or documentary Information
furnished or required to be furnished by Seller under this order. The term “services” means any and all technical assistance, support,
maintenance, consultation, constructlan work, and other effort furnished or required io be furnished by Sellar under this order other than
labor fumished In connection with the production of goods,

26. ENTIRE AGREEMENT. Unless superseded by a specific signed agreement between Buyer and Sellar, this agreement shail include the
Purchase Order, these General Terms and Conditions, and all attachments referrad to in the Purchase Order or in the General Terms and
Conditions, and It shall constitute the entire agreement of the parties with regard to the subject matter contained herein, All other prior or
contemporaneous representations, warranties, covenants, or agreements between Seller and Buyer, or their representatives, with respect
to the subject matter are hereby superseded. The term “Purchase Order” as used herein means the first and continuation pages of
Ravere's completed Purchase Order form, including any special provisions contained therein. This agreement may not be modified except
by mutual written agreement of the parties,

Please Note: Revere Plastics Systems encourages our suppliers to work towards elther ISO9001:2008 certification for non-automotive
related suppliers or TS 16949:2009 certification for automotive related suppilers.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 27 of 63. PagelD #: 31

 

REVERE PLASTICS SYSTEMS, LLC PURCHASE ORDER 680-02
CLYDE 10/29/2015

401E ELM STREET BILL TO:

CLYDE OH 43410 REVERE PLASTICS SYSTEMS, LLC CLYDE
419-547-6918 Fax: 419-547-6828 401€ ELM STREET

CLYDE, OH 43410
clydeap@revereindustries.com

TO: i [SHIP TO: J

 

 

 

 

PLASTIC PLATE, LLC . REVERE PLASTICS SYSTEMS LLC
5460 CASCADE RD SE 401 E ELM STREET

GRAND RAPIOS Ml 49546 CLYDE OH 43410

UNITED STATES UNITED STATES

616-455-5045 / 616-455-5040

 

 

 

 

 

 

 

 

 

 

 

 

Buyer Confinn To Requested By Ship Via FOB Terms

LPARR GLOBAL TRANZ DEST. NET 60
| Item. Number | Description | Quantity Unit Cost | Ext. Cost
8295Rev: F CHROME TRIM RING - DOOR, WPL DRYER 1.00 EACH 13.410000 13.41
W10733172 QUOTE 15-R602G 1200-00-00-02-00-0

BLANKET P.O. ISSUED FOR FUTURE RELEASES-LIFE OF OEM PROGRAM.

MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT. REVERE MATERIAL NUMBER MUST APPEAR ON
ALL CONTAINERS & SHIOPPING DOGUMENTS. IN AGCORDANCE WITH OEM CONTRACTS, PRICE CHANGES
WILL ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS
PERMIT.

Release Qty Request Date Promise Date Comment

 

****1 Costs Ara Shown In US Dallars***"" SubTotal 13.41
Comment: Tax 0.00
Grand Total 13.41

Buyer Signature ruta haan

OUR PURCHASE ORDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

 

Zero defects policy Is in affect for all orders.

Goods rejected on account of Inferior quallty or workmanship will be returned to you with charges for transportation both ways, plus labor,
reloading, trucking, etc., and are not to be replaced except upon receipt of written instructions from us.

Recelved and approved by

 

QA0281-03 Seller agrees io the terms and conditions hereof and the general terms and conditions attached with this purchase order or can be
referenced on the Revere indusiries website www.revereplasticssystems.com
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 28 of 63. PagelD #: 32

REVERE INDUSTRIES, LLG PURCHASE ORDER GENERAL TERMS AND CONDITIONS

t. OFFER AND ACCEPTANCE. This Purchase Order constitutes an offer by Revere Industries,LLC(the “Buyer”) to purchase from the
addressee (the "Seller’) the goods or services identified on the Purchase Order on the terms and conditions set forth below. This is nol a
firmn offer, and Buyer may revoke it al any time prior to acceptance by Seller, Seller’s acknowledgment of the Purchase Order, shipment of
any goods, of commencement of work pursuant to the Purchase Order shall be deemed an acceptance of this Purchase Order and all its

terms and conditions.

Acceptance of Purchase Order shall also be deeme'
Agreement which Is located at <hito:/Awww reverepiaslicssystoms.comcantact supplier
2. PURCHASE PRICE AND PAYMENT. The purchase price of the goods or services is as set forth on the Purchase Order or if no
purchase price |s here stated, the purchase price shall not be higher than the lowest of the price fast(a) quoted; (b) charged to Buyer, or
(c) marked price. In any case, the purchase price Is a firm price and is not subject to Increases in the prices of Seller's manufacturers or
suppliers, or due to ahy other act or event. Seller warrants that the prices for the goods sold to Buyer hereunder are not less favorable thdn
those currently extended to any other customer for the sama or like goods in equal or smaller quantities, In the event Seller reduces Its
price for such goods during the term hereof, Seller shall reduce the prices hereof accordingly. Unless otherwise specified on the Purchase
Order, Buyer shall pay for the goods 60 days after recelpt of Invoice.

3, ATTACHMENTS. Documents designated by Buyer in the body of the Purchase Order, including supplemental terms and conditions, if
any, are incorporated by reference the same as If set out in full therein,

4. CHANGES. The Buyer reserves the right al any time to issue a written change order or amendment to the Purchase Order conceming
any of the following: (a) specifications, drawings, and data Incorporated in the Purchase Order whera the items to ba furished are to be
specially manufactured for the Buyer, (b) quantity; (c) methods of shipment or packaging, (d) place of dalivery, (e) time of delivery; or (f)

any other matters affecting this Purchase Order.

5, TERMINATION. Buyer may terminate the Purchase Order for its convenience, in whole or in part, at any time prior to shipment by
(written or electronic) notice to Seller, Upon receipt of such termination notice, Seller shall promptly comply with the directions contained In
such notice and shall, as required, (a) take action necessary to terminate the work as provided In the notica, minimizing costs and liabilities
for the terminated work, and (b) continue the performance of any part of the work not terminated by Buyer.

Buyer will make no payments for finished goods, services, work-in-process or raw materials fabricated or procured by Seller in amounts in
excess of those authorized in firm delivery releases. Seller commitments to future expandituras based on Buyer's blankat orders or
forecasts will not be pald by the Buyer. Additionally, the Buyer shall nol be liable for loss of anticipated profit, unabsorbed overhead,
product development and engineering costs, facilities and equipment costs or rental, unamortized depreciation costs or general and
administrative burden charges from termination of this agreement

6. ASSIGNMENT. Sellar may not assign, transfer, or subcontract this Purchase Order or any right or obligation hereunder without Buyer's
written consent

7. EXCUSABLE DELAY. Fires, floods, strikes, accidents, shortages, or olher causes beyond the reasonable control of the partlas, which
prevent Seller from delivering, or Buyer from receiving, any of the goods and services covered by this Purchase Order, shall suspend
deliveries until the cause is removed, subject, however, ta Buyer's right of termination for convenience undar Paragraph 5.

6. PACKAGING, PACKING LIST, AND BILL OF LADING. Seller shall be responsible for proper packaging, loading, and tie-down to
prevent damage during transportation. Buyer's weight and/or count will be accepted as final and conclusive on all shipments not
accompanlad by a packing list.

9, INSPECTION. All goods and services fumished hereunder will be subject to inspection and test by Buyer at all times and places and will
be subject to Buyer's finaf inspection and approval within a reasonable time after delivery. Buyer may rejecl goods and services not in
accordance with Buyer's instructions, specifications, drawings, data, or Seller's warranty (axpressed or implied), or for untimely delivery.
Payment for any goods or services shall not be deemed acceplance.

10. WARRANTIES. By accepting this Purchase Order, Seller warrants thal the goods and services furnished will be free from defects in
materials and workmanship, merchantable and in full conformity with Buyer's specifications, drawings, and data, and Seller's descriptions,
promises, or samples, and that such goods wil be fit for the Buyer's Intended use, provided Seller has reason to know of such use, and
that Seller will convey good title to the goods, free and clear from all liens, claims, and encumbrances.

Seller warrants that goods or services covered by this Purchase Order shall not infringe any patent, design, copyright or trademark, of any
third party, elther diractly or contributorily. Sellar agrees to indemnify Buyer and hold Buyer harmless from and against all liability, loss,
damage and expense, Including reasonable counsel fees and costs of litigation, resulting fram any claim of infringement and any litigation
relating thereto. Such obligations shall survive acceptance of the goods or services and payment therefore by Buyer.

144. COMPLIANCE WITH LAWS. Seller agrees, in connection with the production of the goods specified herein and services performed
hereunder. to comply with all applicable local, state and federal laws and requlations. rulings and execulive orders issued oursuant thereto.
and agrees to indemnify Buyer against any loss, cost liability, or damage by reason of Seller's violation of this paragraph, Without limiting
the generality of the foregoing, Seller agrees to comply with the applicable provisions of the following laws and any regulations, rulings or
axecutive orders Issued thereunder, or any amendments thereof, successors therato, or other similar laws or regulations, any and all of
which provisions are incorporated herein by reference, (a) Tha Wage Hour Act (40 U.S.C, § 324-326); (b) The Falr Labor Standards Act (29
U.S.C, § 204219); (c) The Federal Occupatlonal Safety and Health Act(Pub. L. 94-596); (d) Non-discrimination in Employment(Executive
Order 11246, as amended by Executive Order 11375, and the rules, regulations, and relevant orders of the Secretary of Labor); (e) The
Vietnam Era Veterans Readjustment Act of 1974 (Pub. L. 93-508 as It amends 38 U.S.C. § 2012); (f) The Rehabilitation Act of 1973, as
amended (Pub. L. 93-412); and (g) the Walsh-Healy Public Contracts Act, as amended (41U.S.C. § 35-45).

42, TITLE; RISK OF LOSS. Title shall pass lo Buyer upon Buyer's receipt of goods at destination, Risk of loss of all goods shall remain in
Seller until receipt by Buyer at destination, unless otherwise specified in lhis Purchase Order, except for loss occasioned by gross
negligence or willful neglect of Buyer or its customer,

43. INSURANCE, Seller shall maintain such pubilc llabliily, property damage and workers’ compensation Insurance as may be necessary
to indemnify Buyer and hold it harmless in accordance with the requirements of this Purchase Order.

14, CONFIDENTIALITY; LIMITED USE, Unless otherwise agreed by Buyer In writing, Seller shall keep confidential and not disclose to any
third party, any confidential and/or proprietary materials provided by Buyer to Seller in connection with Seller's performance of this
Purchase Order or prepared by Seller specifically for Buyer pursuant lo this Purchase Order, including but not limited to any drawings,
masters, software, specifications, raw materials, components, data, business information or plans, customer lists or other customer
information ("Confidential Information’), At the completion of this Purchase Order, or upon Buyer's request, Seller shall promptly return to
Buyer all Confidential information not consumed in the performance of thls Purchase Order, together with any copies in Seller's

 
    

d an acceptance of all raduioments listed within the Revere Supplier Quality

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 29 of 63. PagelD #: 33

r
4

4

possession. Seller shall use Confidential Information solely for Sellers performance of this Purchase Order for Buyer, and Seller shall not,
without Buyar’s written consent, directly or indirectly use Confidential Information or information derived therefrom in performing services or
providing goods for any other customer of Seller, or any other person or entity.

15. RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. It Is Sellers responsibility to comply with this
Purchase Order and all referenced documents, and to clarify with Buyer any Inconsistencies or conflicts in any parts of the Purchase order
or refarenced documents.

16. BUYER'S TERMS AND CONDITIONS APPLY. No modification of or release from this Purchase Order shall be binding unless agreed
to in writing by the parties and specifically labeled as a modification or release. Unless specifically agreed to olherwise by Buyer and Selier,
these terms and conditions supersede any submitted by Seller in any proposal or acknowledgment.

17, EXTRA CHARGES. No charges for extras or for cartage or boxing or storage will be allowed unless the same has been agreed upon in
writing by Buyer,

48, SUBSTITUTIONS. No substitution of materials or accessories may be made without written permission from Buyer.

19. WORK PERFORMED ON BUYER'S OR BUYER'S CUSTOMER'S PREMISES. If any of the work required by this Purchase Order Is to
be performed on Buyer's premises or on the premises of Buyer's job site, Seller agrees that all parsons performing such services for Seller
shall be deemad Seller's employees or independent contractors and not agents of Buyer, and Seller shall be solely responsible for such
work and shall indemnify Buyer and hold It harmless against any and all claims, loss and llabllity arising therefrom or in connection
therewith.

20. INDEMNIFICATION. Seller agrees to indemnify, defend, and hold Buyer harmless from and against all losses, damages, liability,
actions, judgments, costs, and expenses (including, bul not limited to, reasonable attomeys' fees and other expenses of litigation),
suffered, incurred, or asserted by or against Buyer(a) by reason of Seller's breach of a warranty, (b) by reason of Seller's breach of any
term of this Purchase Order, or(c) by reason of personal injury, including death, or property damage sustained by a third party, resulting
from or arising out of an act or omission of Seller, or Seller's agents, employees, or contractors in fulfillment of this Purchase Order.

21. REMEDIES. in the event this Purchase Order Is not complied with in any respect, Buyer may exercise any one or more of the following
remedies: (a) cancel thls Purchase Order; (b) require replacement of the goods; (c) racover all loss, damage and expense (including
consaquential damages) resulting from such failure by set-off or otherwise; (d) ratum excess of early deliveries to Seller at Seller's
expanse; (@) require delivery by any means and (f) exercise any other available remedy. Seller shall pay or otherwise be liable for any
transportation, labor and/or other expense incurred In connection with the foregoing, Including Buyer's attorneys’ fees, costs and other
changes incurred In conneclion with Buyer's exercise of Buyer's remedies.

22, CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES. The remedies herein reserved to Buyer shall be cumulative,
and additional to any other or further remedies provided in law or equity. No waiver by Buyer of any lerm or condition of this Purchase
Order shall be construed as a permanent waiver of such term or condition or of any other term or condition, Seller's warranties shall survive
the completion or cancellation of this Purchase Order.

23. GOVERNING LAW. A Purchase Order shall be governed by the law of Buyer's principal place of business such Puschase Order was
issued without regard to conflict of laws provisions theraof, and litigation on contractual causes arising from a Purchase Order shall be
brought only in that jurisdiction.

24, TAXES. Unless prohibited by law, the Seller shall pay all federal, state or local tax, transportation tax, or other tax which Is required to
ba Imposed upon the items ordered hereunder, or by reason of their sala ar delivery: the Order price shall be deemed to include such
taxes,

25, "GOODS" AND “SERVICES”. The term "goods" as used herein means any and all materials, parts, products, machines, tooling, test
equipment, technical data, computer software, computer software documentation, and other tangible items or dacumentary Information
furnished or required to be furnished by Seller under this order. The term “services” means any and all technical assistanca, support,
maintenance, consultation, construction work, and other effort fumished or required to be furnished by Seller under this order other than
labor furnished in connection with the production of goods.

26. ENTIRE AGREEMENT. Unless superseded by a specific signed agreement between Buyer and Seller, this agreement shall include the
Purchase Order, these General Terms and Conditions, and all altachments referred to In the Purchase Order or in the General Terms and
Conditions, and it shall constitute the entire agreement of the parties with regard to the subject matter contained herain. All ather prior or
contemporaneous representations, warrantias, covenants, or agreements between Seller and Buyer, or their representatives, with respect
to the subject matter are hereby superseded. The term “Purchase Order’ as used herein means the first and continualion pages of
Revere's completed Purchase Order form, including any special provisions contained therein, This agreement may not be modified except
by mutual written agreement of the parties.

Please Note: Revere Plastics Systems encourages our suppliers to work towards elther 1S0900t2008 certification for non-automotiva
related suppliers or TS 16949:2009 certification for automotive related suppliers.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 30 of 63. PagelD #: 34

EXHIBIT 2
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 31 of 63. PagelD #: 35

a . +

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE ORDER 1164-02
REVERE PLASTICS SYSTEMS, LLC 41912016
CLYDE
401E ELM STREET [BILL TO: J
CLYDE OH 43410 REVERE PLASTICS SYSTEMS, LLC CLYDE
419-547-6918 Fax: 419-547-6828 401E ELM STREET
CLYDE, OH 43410
clydeap@revereindustries.com
|TO: . 1 SHIP TO: _ __I
PLASTIC PLATE, LLC REVERE PLASTICS SYSTEMS LLC
5460 CASCADE RD SE 401E ELM STREET
GRAND RAPIDS MI 49546 CLYDE OH 43410
UNITED STATES UNITED STATES
616-455-5045 / 616-455-5040
Buyer Confirm To Requested By Ship Via FOB Terms
LPARR GLOSAL TRANZ DEST. NET 60
item Number Description Quanti Unit Cost Ext. Cost
8306Rev: A ALPHA 85 WASHER TRIM RING (WHITE) 4,00 EACH 6.940000 6.94
W10866928 WHITE WASHER TRIM RING 4200-00-00-02-00-0

BLANKET P.O. ISSUED FOR FUTURE RELEASES-LIFE OF OEM PROGRAM.

MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT. REVERE MATERIAL NUMBER MUST APPEAR ON
ALL CONTAINERS & SHIOPPING DOCUMENTS. IN ACCORDANCE WITH OEM CONTRACTS, PRICE CHANGES
WILL ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS

PERMIT.
Release Qty Requast Date Promise Data Comment

 

“**°*A1) Costs Are Shown In US Dollars***** SubTotal 6.94
Comment: Tax 0.00
Grand Total 6.94

Buyer Signature Mare Foan

OUR PURCHASE ORDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

Zero defects policy is In affect for all orders.
Goods rejected on account of inferlor quallty ar workmanship will be returned to you with charges for transportation both ways, plus labor,
reloading, trucking, atc., and are not to be replaced except upon recelpt of written instructions from us.

Received and approved by

 

QA0281-03 Seller agrees lo the terms and conditions hereof and the general terms and conditions attached with this purchase order or can be
referenced on the Revere Industries websile www.revereplasticssystems.com
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 32 of 63. PagelD #: 36

REVERE INDUSTRIES, LLC PURCHASE ORDER GENERAL TERMS AND CONDITIONS

1, OFFER AND ACCEPTANCE. This Purchase Order constitutes an offer by Revere Industries,LLC (the *Buyer’) to purchase from the
addressee (the “Seller’) the goods or services identified on the Purchase Order on the terms and conditions set forth below. This Is not a
firm offer, and Buyer may revoke It at any time prior fo acceptance by Seller. Seller's acknowledgment of the Purchase Order, shipment of
any goods, or commencement of work pursuant to the Purchase Order shall be deemed an acceptance of this Purchase Order and ail its
terms and conditions.
Acceptance of Purchase Order shall also be deemed an acceptance of all requirements listed within the Revera Supplier Quality
Agreement which Is located at <hilp://www.reverenlasticasystems.com/contacl-2/suoolior-infoz
2. PURCHASE PRICE AND PAYMENT. The purchase prica of the goods or services is as set forth on the Purchase Order or if no
purchase price Is there stated, the purchase price shall not be higher than the lowest of the price last(a) quoted; (b) charged to Buyer; or
(c) marked price. in any casa, the purchase price Is a firm price and {s not subject to Increases in the pricas of Seller's manufaclurers or
suppliers, or due to any other act or avent. Seller warrants that the prices for the goods sold to Buyar hereunder are not less favorable than
those currently extended to any other customer for the same or like goods in equal or smaller quantities, In the event Seller reduces Its
price for such goods during the term hereof, Seller shall reduce the prices hereof accordingly. Unless otherwise specified on the Purchase
Order, Buyer shall pay for the goods 60 days after raceipt of Invoice.

3. ATTACHMENTS. Documents designated by Buyer In the body of the Purchase Order, including supplemental terms and conditions, if
any, are incorporated by reference the same es if set out in full therein.

4. CHANGES. The Buyer reserves the right at any time to issue a written change order or amendment to the Purchase Order concerning
any of the following: (a) specifications, drawings, and data incorporated In the Purchase Order where the items to be furnished are to be
specially manufactured for the Buyer; (b) quantity; (c) methods of shipment or packaging, (d) place of delivery, (@) time of delivery; or (f)
any other matters affecting this Purchase Order,

5. TERMINATION. Buyer may terminate the Purchase Order [or its convenience, in whole or In part, at any time prior to shipment by
(written or electronic) notice to Seller, Upon receipt of such termination notice, Seller shall promptly comply with the directions contained In
such notice and shail, as required, (a) take action necessary to terminate the work ps provided In the notice, minimizing costs and liabilities
for the terminated work, and (b) continue the performance of any pari of the work not terminated by Buyer.

Buyer will make no payments for finished goods, services, work-in-process or raw materials fabricated or procured by Seller in amounts In
axcass of those authorized in firm delivery releases. Seller commitments to future expenditures based on Buyer's blanket orders or
forecasts will not ba paid by the Buyer. Additionally, the Buyer shall not be liable for loss of anticipated profit, unabsorbed overhead,
product development and engineering costs, facilities and equipment costs or rental, unamortized depreciation costs or ganeral and
administrative burden charges from termination of this agreement.

6. ASSIGNMENT. Seller may not assign, transfer, or subcontract this Purchase Order or any right or obligation hereunder without Buyer's
written consent.

7, EXCUSABLE DELAY. Fires, floods, strikes, accidents, shortages, or other causes beyond the reasonable control of the parties, which
prevent Seller from dellvaring, or Buyer fram receiving, any of the goods and services covered by this Purchase Order, shall suspend
deliveries until the cause Is removed, subjecl, however, to Buyer's right of termination for convenience under Paragraph 5.

8. PACKAGING, PACKING LIST, AND BILL OF LADING. Seller shall be responsible for proper packaging, loading, and tie<iown to
prevent damage during transportation. Buyers waight and/or count will be accepted as final and conclusive on all shipments not
accompanied by a packing list.

9, INSPECTION. All goods and sarvices furnished hereunder will be subject to inspection and test by Buyer at all times and places and will
be subject to Buyer's final inspection and approval within a reasonable time after delivery. Buyer may reject goods and services not In
accordance with Buyer's instructions, specifications, drawings, data, or Seller's warranly {expressed or implied), or for untimely delivery.
Payment for any goods or services shall not be deamed acceptance.

10. WARRANTIES. By accepting this Purchase Order, Seller warranils that the goods and services furnished will be free from defacts in
materials and workmanship, merchantable and In full conformity with Buyer's specifications, drawings, and data, and Seller's descriptions,
promises, or samples, and that such goods will be fit for the Buyer's intended use, provided Seller has reason to know of such use, and
that Seller will convey goad title to the goods, free and clear from all liens, claims, and encumbrances.

Seller warrants that goods or services covered by this Purchase Order shail not infringe any patent, design, copyright or trademark, of any
third party, elther direcly or contributorily. Seller agreas lo indemnify Buyer and hold Buyer harmless from and against all liability, loss,
damage and expense, Including reasonable counsel fees and costs of litigation, resulting from any claim of infringement and any litigation
relating thereto. Such obligations shall survive acceptance of the goods or services and payment therefore by Buyer.

14 COMPLIANCE WITH LAWS. Seller agrees, in connection with the production of the goods specified herein and sarvices performed
Lareunder, to comply with alt applicable local, state and federat taws and reguistions, rulings and execuuve ours issued pursuant thereto,
and agrees to indemnify Buyer against any loss, cost liability, or damage by reason of Seller's violation of this paragraph. Without limiting
the generality of the foregoing, Seller agrees to comply with the applicable provisions of the following laws and any regulations, rulings or
executive orders issued thereunder, or any amendments thereof, successors thereto, or other similar laws or regulations, any and all of
which provisions are incorporated herein by reference. (a) The Wage Hour Act(40 U.S.C. § 324-328); (b) The Fair Labor Standards Act (29
U.S.C. § 20+219); (c) The Federal Occupational Safety and Health Act (Pub, L. 94-596); (d) Nor-discrimination in Employment(Executive
Order 11248, as amended by Executive Order 11375, and the rules, ragulations, and relevant orders of the Secretary of Labor); (e) The
Vietnam Era Veterans Readjustment Act of 1974 (Pub. L, 93-508 as it amends 38 U.S.C. § 2012); (f) The Rehabilitation Act of 1973, as
amended (Pub. L. 93-112); and (g) the Walsh-Healy Public Contracts Act, as amended (41U.S.C. § 35-45).

12. TITLE; RISK OF LOSS. Title shall pass to Buyer upon Buyer's receipt of goods at destination. Risk of loss of all goods shall remain In
Seller until receipt by Buyer al destination, unless otherwise specified in this Purchase Order, except for loss occasioned by gross
negligence or willful neglect of Buyer or its customer.

13. INSURANCE, Seller shall maintain such public liability, property damage and workers’ compensation insurance as may be necessary
to indemnify Buyer and hold it harmless in accordance with the requirements of this Purchase Order.

44. CONFIDENTIALITY; LIMITED USE. Untess olherwise egreed by Buyer in writing, Seller shalt keep confidential and not disclose to any
third party, any confidential and/or proprietary materials provided by Buyer to Seller in connection with Seller's performance of this
Purchase Order or prepared by Seller specilically for Buyer pursuant to this Purchase Order, Including but not limited to any drawings,
masters, software, spacifications, raw materials, components, data, business information or plans, customer lists or other customer
information ("Confidential Information’). At the completion of this Purchase Order, or upon Buyer's request, Seller shall promptly return to
Buyer all Confidential Information not consumed in the performance of this Purchase Order, together with any copies In Sellers
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 33 of 63. PagelD #: 37

= a
possession. Seller shall use Confidential Information solely for Sallers performance of this Purchase Order for Buyer, and Seller shail not,
without Buyer's written consent, directly or Indirectly use Confidential Information or Information derived therefrom in performing services or
providing goods for any other customer of Seller, or any other person or entity.
45, RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. It is Seller's responsibility to comply with this
Purchase Order and ail referanced documents, and to clarify with Buyer any Inconsistencies or conflicts In any parts of the Purchase order
or rafaranced documents.
16. BUYER'S TERMS AND CONDITIONS APPLY. No modification of or release from this Purchase Order shall be binding unless agreed
to in writing by the parties and specifically labeled as a modification or release. Unless specifically agreed to otherwise by Buyer and Seller,
these terms and conditions supersede any submitted by Seller In any proposal or acknowladgment.
17. EXTRA CHARGES. No charges for axtras or for cartage or boxing or storage will be allowed unless the same has been agreed upon in
writing by Buyer,
48, SUBSTITUTIONS. No substitution of materials or accessories may be made without written permission from Buyer.
49. WORK PERFORMED ON BUYER'S OR BUYER'S CUSTOMER'S PREMISES. If any of the work required by this Purchase Order is to
be performed on Buyer's premises or on the premises of Buyer's Jab site, Seller agrees that all persons performing such services for Seller
shall ba deemed Seller's employees or independent contractors and not agents of Buyer, and Seller shall be solely responsible for such
work and shall indemnify Buyer and hold It harmless agalnst any and all claims, loss and liability arising therefram or in connection
therewith.
20, INDEMNIFICATION. Seller agrees to indemnify, defend, and hold Buyer harmless from and against all losses, damages, liability,
actions, judgments, costs, and expenses(including, but not limited to, reasonable attomeys’ fees and other expenses of litigation),
suffered, incurred, or asserted by or against Buyer(a) by reason of Seller's breach of a warranty, (b) by reason of Seller's breach of any
term of this Purchase Order, or(c) by reason of personal injury, including death, or property darnage sustained by a third parly, resulting
from or arising out of an act or omission of Seller, or Sallar’s agents, employees, or contractors in fulfillment of this Purchase Order.
21. REMEDIES. !n the event this Purchase Order is not complied with in any respect, Buyer may exercise any one or more of the following
remedies: (a) cancel this Purchase Order; (b) require replacement of the goods; (c) recover all loss, damage and expense (Including
consequential damages) resulting from such fallure by set-off or otherwise; (d) return excess of early deliveries lo Seller at Seller's
expense; (a) require delivery by any means and (f) exercise any other avaliable remedy. Seller shall pay or otherwise be liable for any
transportation, labor and/or other expense Incurred In connection with tha foregoing, Including Buyer's attorneys’ fees, costs and other
changes Incurred In connection with Buyer's exercise of Buyer's remedies.
22, CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES. The remedies herein reserved lo Buyer shall ba cumulative,
and additional to any other or further remedies provided in law or equity. No waiver by Buyer of any term or condition of this Purchase
Order shall be construed as a permanent waiver of such term ar condition or of any other term or condition. Seller's warranties shall survive
the completion or cancellation of this Purchase Order.
23. GOVERNING LAW. A Purchase Order shall be governed by the law of Buyer's principal place of business such Purchase Order was
issued without regard to conflict of laws provisions thereof, and litigation on contractual causes arising from a Purchase Order shall be
brought only in that jurisdiction
24. TAXES. Unless prohibited by law, the Seller shall pay all federal, state or local tax, transportation tax, or other tax which is required to
be imposed upon the items ordered hereunder, or by reason af their sale or delivery; the Order price shal! be deemed {o include such
taxes.
25, “GOODS” AND "SERVICES". The term "goods" as used herein means any and all materials, parts, products, machines, tooling, test
equipment, technical data, computer software, computer software documentation, and other tangible items or documentary information
furnishad or required to be fumished by Seller under this order. The term “services” means any and all technical assistance, support,
maintenance, consultation, construction work, and other effort fumishad or required to be furnished by Seller under this order other than
labor furnished In connection with the production of goods.
26. ENTIRE AGREEMENT. Unless superseded by a specific signed agreement between Buyer and Seller, this agreement shall Include the
Purchase Order, these General Terms and Conditions, and all attachments referred to in the Purchase Order or in tha General Terms and
Conditions, and it shall constitute the entire agreement of the parties with regard to the subject matter contained herein. All other prior or
contemporaneous representations, warranties, covenants, or agreements between Seller and Buyer, or their representatives, with respect
to the subject matter are hereby superseded. The term “Purchase Order’ as used herein means the first and continuation pages of
Revere's completed Purchase Order form, including any special provisions contained therein. This agreement may not be modified except
by mutual written agreement of the parties.
Please Note: Revere Plastics Systems encourages our suppliers to work towards either ISO900t2008 carilfication for nor-automotive
related suppliers or TS 16949:2009 certification for automotive related suppliers.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 34 of 63. PagelD #: 38

. -
e .

REVERE PLASTICS SYSTEMS, LLC
CLYDE

401£ ELM STREET

CLYDE OH 43410

419-547-6918 Fax: 419-547-6828

PURCHASE ORDER 1162-02
4/19/2016

 

 

BILL TO:

REVERE PLASTICS SYSTEMS, LLC CLYOE
401E ELM STREET

CLYDE, OH 43410
clydeap@revereindustries.com

 

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sO i [s O:
TO HIP T

PLASTIC PLATE, LLC . REVERE PLASTICS SYSTEMS LLC

5460 CASCADE RD SE 401 ELM STREET

GRAND RAPIDS MI 49546 CLYDE OH 43410

UNITED STATES UNITED STATES

616-455-5045 / 616-455-5040

Buyer Confirm To Requested By Ship Via FOB Terns
LPARR GLOBAL TRANZ DEST. NET 60

| Item Number Description Quantity Unit Cost | Ext. Cost |
8307Rev: A ALPHA 85 DRYER TRIM RING (WHITE) 1.00 EACH 6.940000 6,94
W10866929 WHITE DRYER TRIM RING 1200-00-00-02-00-0

BLANKET P.O. ISSUED FOR FUTURE RELEASES-LIFE OF OEM PROGRAM.

MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT. REVERE MATERIAL NUMBER MUST APPEAR ON

ALL CONTAINERS & SHIOPPING DOCUMENTS. IN ACCORDANCE WITH OEM CONTRACTS, PRICE CHANGES

WILL ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS

PERMIT.

Release Qty Request Date Promise Date Comment
**°*"A)| Costs Are Shown In US Dollars***** SubTotal 6.94
Comment: Tax 0.00
Grand Total 6.94

Buyer Signature Prsra Fatn

OUR PURCHASE ORDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

Zero defects policy is in affect for alt orders.

Goods rejected on account of inferior quality or workmanship will ba raturned to you with charges for transportation both ways, plus labor,
reloading, trucking, etc., and are nat to be replaced except upon receipt of written Instructions from us.

Received and approved by

 

QA0281-03

Soller agrees to the terms and conditions hereof and the general terms and condilions attached with this purchase order or can be

referenced on the Revere Industrias website www.revereplasiicssystems.com
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 35 of 63. PagelD #: 39

REVERE INDUSTRIES, LLC PURCHASE ORDER GENERAL TERMS AND CONDITIONS

1. OFFER AND AGCEPTANCE, This Purchase Order constitutes an offer by Revere Industries,LLC(the "Buyer’) to purchase from the
addressee (the “Seller’) the goods or services identified on the Purchase Order on ihe terms and conditions sel forth below. This Is nola
firn offer, and Buyer may revoke il at any time prior lo acceptance by Seller, Seller's acknowedgment of the Purchase Order, shipment of
any goods, or commancement of work pursuant to the Purchase Order shall be deemed an acceptance of this Purchase Order and all its
terms and conditions.

Acceptance of Purchase Order shall also be deemed an acceptance of all requirements listed within the Revere Supplier Quality
Agreement which Is located al shitp:/ f i -info=

2. PURCHASE PRICE AND PAYMENT. The purchase price of the goods or services Is as sel forth on the Purchase Order or if no
purchase price Is there stated, the purchase price shall not be higher than the lowest of the price last{a) quoted; (b) charged to Buyer; or
(c) marked price. In any case, the purchase price Is a firm price and is not subject to increases In the prices of Sellar’s manufacturers or
suppliers, or due to any other act or event. Seller warrants that the prices for the goods sold to Buyer hereunder are not less favorable than
those currently extended lo any other customer for the same or like goods in equal or smaller quantities. in the event Seller reduces its
price for such goods during the term hereof, Seller shall reduce the prices hereof accordingly. Unless otherwise specified on the Purchase
Order, Buyer shall pay for the goods 60 days after receipt of Invoice,

3. ATTACHMENTS. Documents designated by Buyer in the body of the Purchase Order, including supplamental terms and conditions, If
any, are Incorporated by refarence the same as If set out in full therein.

4. CHANGES. The Buyer reserves the right at any time to issue a writlen change order or amendment to the Purchase Order concerning
any of the following: (a) specifications, drawings, and data Incorporated in the Purchase Order where tha items to be furnished are to be
specially manufactured for the Buyer; (b) quantity; (c) methods of shipment or packaging, (d) place of delivery, (e) time of delivery; or (f)

any other matters affecting this Purchase Order.

5, TERMINATION. Buyer may terminate the Purchase Order for its convenience, in whole or in part, at any time prior to shipment by
(written or electronic) notice to Seller. Upon receipt of such termination notice, Seller shall promptly camply with the diractions contained in
such nolice and shall, as required, (a) take action necessary to terminate the work as provided In the nolice, minimizing costs and liabilities
for the terminated work, and (b) continue the performance of any part of the work not terminated by Buyer.

Buyer will make no payments for finished goods, services, wosk-in-process or raw materials fabricated or procured by Seller in amounts In
excess of those authorized in firm delivery releases. Seller commitments to future expanditures based on Buyer's blanket orders or
forecasts will not be paid by the Buyer. Additionally, the Buyer shall not be liable for loss of anticipated profil, unabsorbed overhead,
product development and engineering costs, facilities and aquipment costs or rental, unamortized depreciation costs or general and
administrative burden charges from termination of this agreement.

6. ASSIGNMENT. Seller may not assign, transfer, or subcontract this Purchase Order or any right or obligation hereunder without Buyer's
written consent.

7, EXCUSABLE DELAY. Fires, floods, strikes, accidents, shortages, or other causes beyond the reasonable control of the parties, which
pravent Seiler from delivering, or Buyer from recelving, any of the goods and services coverad by this Purchase Order, shall suspend
deliveries until the cause is removed, subject, however, to Buyer's right of termination for convenience under Paragraphs.

8. PACKAGING, PACKING LIST, AND BILL OF LADING. Seller shall be responsible for proper packaging, loading, and tie-down to
prevent damage during transportation. Buyer's weight and/or count will be accepted as final and conclusive on all shipments not
accompanied by a packing list.

9, INSPECTION. All goods and services furnished hereunder will be subject to inspection and test by Buyer at all times and places and will
be subject to Buyer's final inspection and approval within a reasonable {ime after delivery. Buyer may reject goods and services not in
accordance with Buyer's instructions, specifications, drawings, data, or Seller's warranty (expressed or implied), or for untimely delivery.
Payment for any goods or services shall not be deemed acceptance.

10. WARRANTIES. By accepling this Purchase Order, Seller warrants that the goods and services furnished will be frae from defects in
materials and workmanship, merchantable and in full conformity with Buyer's specifications, drawings, and data, and Seller's descriptions,
promises, or samples, and that such goods will be fit for the Buyer's intended use, provided Seller has reason to know of such use, and
that Seller will convey good lille to the goods, free and clear from all lians, clalms, and encumbrances.

Seller warrants that goods or services covered by this Purchase Order shall not infringe any patent, design, copyright or trademark, of any
third party, either directly or contributorily, Seller agrees to indemnify Buyar and hold Buyer harmless from and against all liability, loss,
damage and expense, Including reasonable counsel fees and costs of litigation, resulting from any claim of infringement and any litigation
relating thereto. Such obligations shall survive acceptance of the goods or services and payment (herefore by Buyer.

4. COMPLIANCE WITH LAWS, Seller agrees, in connection with the production of the goods specified herein and services performed
heraunder, to comply with all appticable local, stale and faderal laws and reaulatiqns. rulings and executive orders issued pursuant thereto,
and agrees to indemnify Buyer against any loss, cost liability, or damage by reason of Seller's violation of this paragraph. Without limiting
the generality of the foregoing, Seller agrees to comply with lhe applicable provisions of the following laws and any regulations, rulings or
executive orders Issued thereunder, or any amendments thereof, successors thereto, or other similar laws or regulatians, any and all of
which provisions are incorporated herein by reference. (a) The Wage Hour Act(40 U.S.C, § 324-326); (b) The Fair Labor Standards Act (29
U.S.C. § 201-219), (c) The Federal Occupational Safety and Health Act(Pub. L. 91-596); (d) Non-discrimination in Employment (Executive
Order 11246, as amended by Executive Order 11375, and the rules, regulations, and retevant orders of \he Secretary of Labor); (a) The
Vietnam Era Velerans Readjustment Act of 1974 (Pub. L. 93-508 as it amends 38 U.S.C. § 2012); (f} The Rehabllitation Act of 1973, as
amended (Pub, L. 93-112); and (g) the Walsh-Healy Public Contracts Act, as amended (41U.S.C. § 35-45),

12. TITLE; RISK OF LOSS. Title shall pass to Buyer upon Buyer’s receipt of goods at destination, Risk of loss of all goods shalt remain in
Seller until receipl by Buyer al destination, unless otherwise specified in this Purchase Order, except for loss occasionad by grass
negligence or willful neglect of Buyer or its customer.

13. INSURANCE, Seller shall maintain such public liability, property damage and workers’ compensation insurance as may be necessary
to indemnify Buyer and hold it harmless in accordance with the requirements of this Purchase Order.

14, CONFIDENTIALITY; LIMITED USE. Unless otharwise agraed by Buyer in writing, Seller shall keep confidential and not disclose to any
third party, any confidential and/or proprietary materiais provided by Buyer to Seller In connection with Seller's perfarmance of this
Purchase Order or prepared by Seller specifically for Buyer pursuant to this Purchase Order, Including but not limited to any drawings,
masters, software, specifications, raw materials, components, data, business information or plans, customer lists or other customer
information ("Canfidential Information’). At the completion of this Purchase Order, or upon Buyer's request, Seller shall promptly return to
Buyer all Confidential Information not consumed in the performance of this Purchase Order, together with any copies in Seller's
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 36 of 63. PagelD #: 40

possession. Seller shall use Confidential Information solely for Sellers performance of this Purchase Order for Buyer, and Seller shall not,
without Buyer’s written consent, directly or Indiractly use Confidential Information or information derived therefrom in performing services or
providing goods for any other customer of Seller, or any other parson or entity.

15. RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. itis Seller's responsiblity to comply with this
Purchasa Order and all referenced documents, and to clarify with Buyer any inconsistencies or confilcts In any parts of the Purchase ordar
or referenced documents.

46, BUYER'S TERMS AND CONDITIONS APPLY, No modification of or release from this Purchase Order shall be binding unless agreed
to in writing by the parties and specifically labeled as a modification or release. Unless specifically agreed to otherwise by Buyer and Seller,
these terms and conditions supersede any submitted by Seller in any proposal or acknowledgment.

17, EXTRA CHARGES. No charges for extras or for carlage or boxing or storage will be allowed unless tha same has been agreed upon in
writing by Buyer.

18, SUBSTITUTIONS. No substitution of materials or accessories may be made without written permission from Buyer.

19. WORK PERFORMED ON BUYER'S OR BUYER'S CUSTOMER'S PREMISES. If any of the work required by this Purchase Order fs to
be performed on Buyar’s premises or on the pramises of Buyer's job site, Seller agraas that all persons performing such services for Seller
shall be deemed Seller's employees or independent contractors and not agents of Buyer, and Seller shall be solely responsible for such
work and shall indemnify Buyer and hold It harmless against any and all clalms, loss and liability arising therefrom or In connection
therewith.

20. INDEMNIFICATION. Seller agrees to indamnify, defend, and hold Buyer harmless from and against all losses, damages, llabillly,
actions, Judgments, costs, and expanses (including, but not limited to, reasonable attorneys’ fees and other expenses of litigation),
suffered, incurred, or asserted by or against Buyer (a) by reason of Seller's breach of a warranty, (b) by reason of Seller's breach of any
term of this Purchase Order, or (c) by reason of personal injury, including death, or property damage sustained by a third party, resulting
from or arising out of an act or omission of Seller, or Seller's agents, employees, or contractors In fulfillment of this Purchase Order.

24, REMEDIES. In the event this Purchase Order is not complied with In any respect, Buyer may exercise any one or more of the following
remedies: (a) cancel this Purchase Order, (b) require replacement of the goods; (c) racover all loss, damage and expense (including
consequential damages) resulting from such fallure by set-off or otherwise; (d) return excess of early deliveries to Seller at Seller's
expense; (@) require delivery by any means and (f) exercise any other available remedy. Seller shall pay or otherwise be liable for any
transportation, labor and/or other expense incurred in connection with the foregoing, including Buyer's attomays’ feas, costs and other
changes incurred in connection with Buyer's exercise of Buyer's remedies.

22. CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES. The remedies herain reserved to Buyer shall be cumulative,
and additional to any other or further remedies provided In law or equity. No waiver by Buyer of any term or condition of this Purchase
Order shall be construed as a permanent waiver of such term or condition or of any other term or condition. Seller's warranties shall survive
the completion or cancellation of this Purchase Order.

23. GOVERNING LAW. A Purchase Order shall be governed by the law of Buyer's principal place of business such Purchase Order was
issued without regard to conflict of laws provisions thereof, and litigation on contractual causes arising from a Purchase Order shall be
brought only In that jurisdiction.

24, TAXES. Unless prohibited by law, the Seller shall pay all federal, stale or local tax, transportation tax, or other tax which Is required to
be imposed upon the ems ordered hereunder, or by reason of their sale or delivery; the Order price shalt be deemed to Include such
taxes. ‘

25. "GOODS" AND "SERVICES". The term "goods" as used herein means any and all materials, parts, products, machines, tooling, test
equipment, technical data, computer software, computer software documentation, and other tangible llems or documentary Information
furnished or required to be furnished by Seller under this order. The term “servicas" maans any and all technical assistance, support,
maintenance, consultation, construction work, and other effort furnished or required to be furnished by Seller under this order other than
labor furnished in connection with the production of goods.

26, ENTIRE AGREEMENT. Unless superseded by a specific signed agreement between Buyer and Seller, this agreement shall Include the
Purchase Order, these General Terms and Conditions, and all attachments referred to In the Purchase Order or In the General Terms and
Conditions, and it shall constitute the entire agreement of the parties with regard to the subject matter contained herein. All other priar or
contemporaneous representations, warranties, covenants, or agreements between Seller and Buyer, or their representatives, with respect
to the subject matter are hereby superseded The term “Purchase Order” as used herein means the first and continuation pages of
Revere's completed Purchase Order form, including any special provisions contained therein. This agreement may nat ba modified except
by mutual written agreement of the parties.

Please Note: Revere Plastics Systems encourages our suppliers to work towards elther 1S$090042008 certification for non-autemotive
related suppliers or TS 16949:2009 certification for automotive related suppliers.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 37 of 63. PagelD #: 41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE ORDER 1163-02
REVERE PLASTICS SYSTEMS, LLC ai19/2016
CLYDE
401E ELM STREET BILL TO:
CLYDE OH 43410 REVERE PLASTICS SYSTEMS, LLC CLYDE
419-547-6918 Fax: 419-547-6828 401 ELM STREET
CLYDE, OH 43410
clydeap@revereindustries.com
TO: I [SHIP TO: 1
ae
PLASTIC PLATE, LLC REVERE PLASTICS SYSTEMS LLC
5460 CASCADE RD SE 401E ELM STREET
GRAND RAPIDS MI 49546 CLYDE OH 43410
UNITED STATES UNITED STATES
616-455-5045 / 616-455-5040
Buyer Contirm To Requested By Ship Via FOB Terms
LPARR GLOBAL TRANZ DEST. NET 60
[ {tom Number Description | Quantity | Unit Cost | Ext. Cost |
8308Rev: A ALPHA 85 HANDLE (WHITE) 1.00 EACH 1.220000 1.22
W 10866930 WHITE ALPHA 85 HANDLE 1200-00-00-02-00-0

BLANKET P.O. ISSUED FOR FUTURE RELEASES-LIFE OF OEM PROGRAM

MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT, REVERE MATERIAL NUMBER MUST APPEAR ON
ALL CONTAINERS & SHIOPPING DOCUMENTS. IN ACCORDANCE WITH OEM CONTRACTS, PRICE CHANGES
WILL ONLY BE ALLOWED AT THE 8EGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS

PERMIT.
Release Qty Request Date Promise Date Comment

 

“eA Costs Are Shown In US Dollars***** SubTotal 1.22
Comment: Tax 0,00
\ Grand Total 1.22

Buyer Signature frsere Pen

OUR PURCHASE CRDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

 

Zero defects policy és In affect for all orders.
Goods rejected on account of Inferior quality or workmanship will be returned to you with charges for transportation both ways, plus labor,
reloading, trucking, etc., and are not to be replaced except upon receipt of written Instructions from us.

Recelvad and approved by

 

QA0281-03 Seller agreas to the lems and conditions hereof and the general terms and conditions attached with this purchase order or can be
referenced on the Revere industries website www.revereplasUcssystems.com
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 38 of 63. PagelD #: 42

REVERE INDUSTRIES, LLC PURCHASE ORDER GENERAL TERMS AND CONDITIONS

1. OFFER AND ACCEPTANCE. This Purchase Order constitutes an offer by Revere industries,LLC (the Buyer’) fo purchase from the
addressee (the "Seller’) the goods or services Identified on the Purchase Order on the terms and conditions set forth below. This Is nota
firm offer, and Buyer may revoke it at any time prior to accaptance by Seller. Seller's acknowledgment of the Purchase Order, shipment of
any goods, or commencement of work pursuant to the Purchase Order shall ba deemad an acceptance of this Purchase Order and all ils
terms and conditions.
Acceptance of Purchase Order shall also be deemed an acceptance of all requiraments listed within the Revere Supplier Quality
Agreement which Is located at <hitp//www.revereplaslessyste onveontact-2/supplier-info>
2. PURCHASE PRICE AND PAYMENT. The purchase price of the goods or services Is as sal forth on the Purchase Order or if no
purchase price Is there stated, the purchase price shall not be higher than the lowest of the price last(a) quoted; (b) charged to Buyer, or
(c) marked price. In any case, the purchase price is a firm price and Is nol subject to incraases in the prices of Seller's manufacturers or
suppliers, or due to any other act or event. Seller warrants that the prices for the goods sold to Buyer hereunder ara not less favorable than
those currently extended to any other customer for the same or like goods In equal or smaller quantities. In the event Seller reduces its
price for such goods during the term hereof, Seller shall reduce the prices hereof accordingly. Uniess otherwise specified on the Purchase
Order, Buyer shall pay for the goods 60 days after racelpt of invoice.

3. ATTACHMENTS. Documents dasignated by Buyer in the body of the Purchase Order, including supplemental terms and conditions, if
any, are Incorporated by reference the same as If sat out In full therein.

4, CHANGES. The Buyer reserves the right at any time to issue a written change order or amendment to the Purchase Order concerning
eny of the following: (a) specifications, drawings, and data Incorporated in the Purchase Order where the llams to be furnished are to be
specially manufactured for the Buyer, (b) quantity; (c) methods of shipment or packaging, (d) place of delivery, (e) time of delivery; or (f)
any other matters affecting this Purchase Order.

5, TERMINATION. Buyer may terminate the Purchase Order for its convenisnce, in whole or in part, at any time prior to shipment by
(written or electronic) notice to Saller, Upon recelpt of such termination nolice, Seller shall promptly comply with the directions contained in
such notice and shall, as required, (a) take action necessary to terminate the work as provided in the nolice, minimizing costs and liabilities
for the terminated work, and (b) continue the performance of any part of the work not terminated by Buyer.

Buyer will make no payments for finished goods, services, work-In-process or raw materials fabricated or procured by Seller in amounts in
excess of those authorized In firm delivery releases, Sellar commitments to future expenditures based on Buyer's blanket orders or
forecasts will not be paid by the Buyer. Additionally, the Buyer shall not be liable for loss of anticipated profit, unabsorbed overhead,
produc! development and engineering costs, facilities and equipment costs ar rental, unamortized depraciation costs or general and
administrative burden charges from termination of this agreement.

8. ASSIGNMENT. Saller may not assign, transfer, or subcontract this Purchase Order or any right or obligation hereunder without Buyers
written consent

7, EXCUSABLE DELAY. Fires, floods, strikes, accidents, shortages, or other causes beyond the reasonable control of the parties, which
prevent Seller from delivering, or Buyer from receiving, any of the goods and services covered by this Purchase Order, shall suspend
daliveries until the cause is removed, subject, however, to Buyer’s right of termination for convenience under Paragraph5.

8. PACKAGING, PACKING LIST, AND BILL OF LADING, Seller shall ba responsible for proper packaging, loading, and tie-down to
prevent damage during transportation. Buyer's weight and/or count will ba accepted as final and conclusive on all shipments not
accompanied by a packing list.

9, INSPECTION. All goods and services furnished hereunder will be subject to inspection and tast by Buyer at all imas and places and will
be subject to Buyer's final inspection and approval within a reasonable time after delivery. Buyer may reject goods and services nol in
accordance with Buyer's instructions, specifications, drawings, data, or Seller's warranty (expressed or implied), or for untimely dallvery.
Payment for any goods or services shall not be deemed acceptance.

10. WARRANTIES. By accepting this Purchase Order, Seller warrants that the goods and services furnished will be free from defects in
materials and workmanship, merchantable and in full conformity with Buyer's specifications, drawings, and data, and Seller's descriptions,
promises, or samples, and that such goods will be fit for the Buyer's Intended use, provided Seller has reason to know of such use, and
that Seller will convey good title to the goods, free and clear from all liens, claims, and encumbrances.

Sellar warrants thal goods or services covered by this Purchase Order shall not infringe any patent, design, copyright or trademark, of any
third party, either directly or contributorily, Seller agrees to indemnify Buyer and hold Buyer harmless from and against all liability, loss,
damage and expenss, including reasonable counsel fees and costs of litigation, resulting from any claim of infringement and any litigation
relating thereto. Such obligations shall survive acceptance of the goods or services and payment therefore by Buyer.

14, COMPLIANCE WITH LAWS. Seller agrees, in connection with the production of the goods specified herein and services performed
hereunder, to comply with all applicable local, state and federal laws and regulations, rulings and executive orders issued pursuant thereto,
and agrees to indemnify Buyer against any loss, cost liability, or damage by reason of Seller's violation of this paragraph, Without limiting
the generality of the foregoing, Seller agrees to comply with the applicable provisions of the following laws and any regulations, rulings or
executive orders issued thereunder, or any amendments thereof, successors thereto, or other similar laws of regulations, any and all of
which provisions are incorporated herein by reference, (a) The Wage Hour Act(40 U.S.C. § 324-326); (b) The Fair Labor Standards Act {29
U.S.C. § 204-219); (c) The Federal Occupational Safety and Health Act(Pub. L. 91-596); (d) Non-discrimination in Employment (Executive
Order 11246, as amended by Executive Order 11375, and the rules, regulations, and relevant orders of the Secretary of Labor); (a) The
Vietnam Era Veterans Readjustment Act of 1974 (Pub. L, 93-508 as it amends 38 U.S.C. § 2012); (f) The Rehabllitation Act of 1973, as
amended (Pub, L. 99-112); and (g} the Walsh-Healy Public Contracts Acl, as amended (41 U.S.C. § 35-45).

12. TITLE; RISK OF LOSS, Title shall pass lo Buyer upon Buyer's recelpt of goods at destination. Risk of loss of all goods shalt remain in
Seller until receipt by Buyer at destination, unless otherwise specified In this Purchase Order, except for loss occasioned by gross
negligence or willful neglect of Buyer or its customer.

13. INSURANCE, Seller shall maintain such public tiability, properly damage and workers’ compensation insurance as may be necessary
to indemnify Buyer and hold it harmless in accordance with the requirements of this Purchase Order.

14, CONFIDENTIALITY; LIMITED USE. Unless otherwise agreed by Buyer In wriling, Seller shall keep confidential and not disclose to any
third party, any confidential and/or proprietary materials provided by Buyer to Seller in connection with Seller's performance of this
Purchase Order or preparad by Seller specifically for Buyer pursuant to this Purchase Order, including bul not limited to any drawings,
masters, software, specifications, raw materials, components, data, business information or plans, customer lists or other customer
Information (“Confidential Information’). At the completion of this Purchase Order, or upon Buyer's request, Seller shall promptly retum to
Buyer all Confidentlal Information not consumed in the performance of this Purchase Order, together with any copies in Seller's

    
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 39 of 63. PagelD #: 43

possession. Seller shall use Confidential Information solely for Sellers performance of this Purchase Order for Buyer, and Seller shall not,
without Buyer's written consent, directly or indirectly use Confidential Information or Information derived therefrom in performing services or
providing goods for any other customer of Seller, or any other person or entity.

15, RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. It is Seller's responsibifity to comply with this
Purchase Order and all referenced documents, and to clarify with Buyer any inconsistencies or conflicts In any parts of the Purchase order
or refaranced documents.

16. BUYER'S TERMS AND CONDITIONS APPLY, No modification of or relagse from this Purchase Order shall be binding unless agreed
to in writing by the parties and specifically labeled as a modification or release. Unless specifically agreed to otherwise by Buyer and Seller,
these terms and conditions supersede any submitted by Seller in any proposal or acknowledgment

17. EXTRA CHARGES. No charges for extras or for cartage or boxing or storage will be allowed unless the same has been agreed upon in
writing by Buyer,

18. SUBSTITUTIONS. No substitution of materials or accessories may be made without written permission from Buyer.

19. WORK PERFORMED ON BUYER'S OR BUYER'S CUSTOMER'S PREMISES. If any of the work required by this Purchase Order is to
be performed on Buyer's pramises or on the premises of Buyar’s job site, Seller agrees that all persons performing such services for Seller
shall be deemed Seller's employees or Independent contractors and not agents of Buyer, and Seller shall ba solely responsible for such
work and shall Indemnify Buyer and hold It harmless against any and all claims, loss and liability arising therefrom or In connection
therewith.

20. INDEMNIFICATION. Sefier agrees to indemnify, defend, and hold Buyer harmless from and against all fosses, damages, liability,
actions, judgments, costs, and expenses (including, but not limited to, reasonable atlomeys’ fees and other expenses of litigation),
suffered, incurred, or asserted by or against Buyer(a) by reason of Saller’s breach of a warranty, (b) by reason of Sallar’s breach of any
term of this Purchase Order, or(c) by reason of personal Injury, including death, or property damage sustained by a third party, resulting
from or arising out of an act or omission of Seller, or Seller's agents, employees, or contractors in fulfillment of this Purchase Order.

21. REMEDIES. In the event this Purchase Order Is not complied with in any respect, Buyer may exercise any one or more of the fallowing
remedies: (a) cancel this Purchase Order, (b) require replacement of the goods; (c) recover all loss, damage and expense (including
consequential damages) resulting from such fallure by set-off or otherwise: (d) return excess of early deliveries to Seller at Seller's
expense; (e) require delivery by any means and (f) exercise any other available remedy. Seller shall pay or otherwise be liable for any
transportation, labor and/or other expense incurred In connection with the foregoing, including Buyer's atiomeys’ feas, costs and other
changes Incurred in connection with Buyer's exercise of Buyer's remedies.

22, CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES. The remedies herein reserved to Buyer shall be curnulative,
and additional to any other or further remedies provided in law or equity. No waiver by Buyer of any term or condition of this Purchase
Order shall be construed as a permanent waiver of such term or condition or of any other term or condition Seller's warranties shall survive
the completion or cancellation of this Purchase Order.

23. GOVERNING LAW. A Purchase Order shall be governed by the law of Buyer's principal place of business such Purchase Order was
issued without regard to conflict of laws provisions thereof, and litigation on contractual causes arising from a Purchase Order shail be
brought only in that jurisdiction.

24. TAXES. Unless prohibited by law, the Setler shall pay all federal, state or local tax, transportation tax, or other tax which is required to
be Imposed upon the items ordered hereunder, or by reason of their sale or delivery, the Order price shall be deemed to include such
taxes,

25. "GOODS" AND “SERVICES". The term “goods” as used herein means any and all materials, parts, products, machines, tooling, test
equipment, technical data, computer software, computer software documentation, and other tangible items or documentary information
furnished or required to be fumlshed by Sellar under this ordar. The term “services” means any and all technical assistance, support,
maintenance, consultation, construction work, and other effort fumished or required to be furnished by Seller under this order other than
labor fumished In connection with the production of goods.

26. ENTIRE AGREEMENT. Unless superseded by a specific signed agreement between Buyer and Seller, thls agreement shall include the
Purchase Order, these General Terms and Conditions, and all attachments referred to in tha Purchase Order or in the General Terms and
Conditions, and it shall constitute the entire agreement of the parties with regard to the subject matter contained herein. All other prior or
contemporaneous representations, warranties, covenants, or agreaments between Seller and Buyer, or their representatives, with respect
to the subject matter are heraby superseded. The term “Purchase Order’ as used herein means the first and continuation pages of
Revere's completed Purchase Order form, including any specla! provisions contained therein. This agreement may not be modified except
by mutual written agreement of the parties.

Please Note: Revara Plastics Systems encourages our suppliers to work towards elther 1SO9001:2008 certification for non-automative
related suppliers or TS 16949:2009 certification for automotive related suppliers.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 40 of 63. PagelD #: 44

EXHIBIT 3
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 41 of 63. PagelD #: 45

 

REVERE PLASTICS SYSTEMS, LLC vapor ORBERMZSS02
CLYDE
401E ELM STREET BILL TO:
CLYDE OH 43410 REVERE PLASTICS SYSTEMS, LLC CLYDE
419-547-6918 Fax: 419-547-6828 401E ELM STREET
CLYDE, OH 43410
clydesp@revereindustries.com

 

 

TO: i SHIP TO:

 

 

 

 

 

 

 

 

 

 

 

 

PLASTIC PLATE, LLC REVERE PLASTICS SYSTEMS LLC
5480 CASCADE RD SE 401E ELM STREET
GRAND RAPIDS MI 49546 CLYDE OH 43470
UNITED STATES UNITED STATES
616-455-5045 / 616-455-5040
Buyer Confirm To Requested By Ship Via FOB Terms
LPARR GLOBAL TRANZ ORIGIN NET 60
item Number _ Description Quantity | __ Unit Cost | Ext. Cost |
8293Rev: H CHROME TRIM RING - DOOR, WPL WASHER 1.00 EACH 13.410000 13.41
W10733167 QUOTE 15-R602G 1200-00-00-02-00-0

BLANKET P.O. ISSUED FOR FUTURE RELEASES.
MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT. REVERE MATERIAL NUMBER MUST APPEAR ON

ALL CONTAINERS & SHIPPING DOCUMENTS. IN ACCORDANCE WITH OEM CONTRACTS, PRICE CHANGES WILL
ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS PERMIT.

Release Qty Request Date Promise Date Comment

 

***2AI1 Costs Are Shown In US Dollars***** . SubTotal 13.41
Comment: Tax 0.00
Grand Total 13.44

Buyer Signature pure fam

OUR PURCHASE ORDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

 

Zero defects policy Is in affect for all orders.
Goods rejected on account of inferior quality or workmanship will be returned to you with charges for transportation both ways, plus labor,
reloading, trucking, etc., and are not to be replaced except upon receipt of written instructions from us.

Received and approved by

QA0261-03 Seller agrees to the terms and conditions hereof and the general terns and conditions attached with this purchase order or can be
referenced on the Revere Industries website www.reveraplasticssystams.com

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 42 of 63. PagelD #: 46

REVERE INDUSTRIES, LLC PURCHASE ORDER GENERAL TERMS AND CONDITIONS

1. OFFER AND ACCEPTANCE, This Purchase Order constitutes an offer by Revere Industries,LLC (the “Buyer’) to purchase from the
addressee (the “Seller’) the goods or services identified on the Purchase Order on the terms and conditions set forth below, This is nol a
firm offer, and Buyer may revoke it at any time prior to acceptance by Seller, Seller's acknowledgment of the Purchase Order, shipment of
any goods, or commencement of work pursuant to the Purchase Order shall be deemed an acceptance of thls Purchase Order and all its

terms and condlitions.
Acceptance of Purchase Order shall also be deemed an acceptance of all requirements listed within the Revere Supplier Quality

Agreement which fs located at shita:// last 5 contacl-2/s >

2. PURCHASE PRICE AND PAYMENT. The purchase price of the goods or servicas is as set forth on the Purchase Order or if no
purchase price Is there stated, the purchase price shall not be higher than the lowest of the price lasl{a) quoted; (b) charged to Buyer; or
(c) marked price. In any casa, the purchase price is a firm price and is nol subject to increases In the prices of Seller's manufacturers or
suppliers, or due to any other act or event Seller warrants that the prices for the goods sold to Buyer hereunder are not less favorable than
those currently extended to any other customer for the same or like goods In equal or smaller quantities. In the avent Seller raduces Its
price for such goods during the term hereof, Sellar shall reduce the prices hereof accordingly. Unless olherwise specified on the Purchase
Order, Buyer shall pay for the goods 60 days after receipt of invoice.

3, ATTACHMENTS. Documents designated by Buyer in the body of the Purchase Order, including supplemental terms and conditions, if
any, are incorporated by referance the same as if set out in full therein.

4, CHANGES. The Buyer reserves the right at any time to issue a written change order or amendment lo the Purchase Order conceming
any of the following: (a) specifications, drawings, and data incorporated In the Purchase Order where the items to be furnished are to be
specially manufactured for the Buyer; (b) quantity; (c) methods of shipment or packaging, (d) place of delivery, (a) time of delivery; or (f)
any other matters affecting this Purchase Order.

5. TERMINATION. Buyer may terminate the Purchase Order for its convenience, in whole or In part, at any time prior to shipment by
(writtan or electronic) notice lo Seller. Upon receipt of such termination notice, Seller shall promptly comply with the directions contained in
such notice and shall, as required, (a) take action necessary to terminate the work as provided In the notice, minimizing costs and Nabilities
for the terminated work, and (b) continue the performance of any part of the work not terminated by Buyer.

Buyer will make no payments for finished goods, services, work-In-process or raw materials fabricated or procured by Seller in amounts In
excess of those authorized in firm delivery releases. Seller commitments to future expenditures based on Buyer's blanket orders or
forecasts will not be pald by the Buyer, Additionally, the Buyer shall not be liable for loss of anticipated profit, unabsorbed overhead,
product development and angingering costs, facilities and equipment costs or rental, unamortized depreciation costs or general and
administrative burden charges from termination of this agreement.

6, ASSIGNMENT. Seller may not assign, transfer, or subcontract this Purchase Order or any right or obligation hereunder without Buyer's
written cansent

7. EXCUSABLE DELAY. Fires, floods, strikes, accidents, shortages, or other causes beyond the reasonable control of the parties, which
pravent Seller from delivering, or Buyer from receiving, any of the goods and services covered by this Purchase Order, shall suspend
deliveries until the cause Is removed, subject, however, to Buyer's right of termination for convenience under Paragraphs.

8. PACKAGING, PACKING LIST, AND BILL OF LADING. Seller shall be rasponsible for proper packaging, loading, and tie-down to
prevent damage during transportation. Buyer's weight and/or count will be accepted as final and conclusive on all shipments not
accompanied by a packing Ilst.

9. INSPECTION. All goads and services furnished hareunder will be subject to inspection and test by Buyer at all times and places and will
be subject to Buyer's final inspection and approval within a reasonable time after delivary, Buyer may rejact goods and services not in
accordance with Buyer's Instructions, specifications, drawings, data, or Seller's warranty (expressed or implied), or for untimely delivery.
Payment for any goods or services shall not be deemed acceptance,

10. WARRANTIES. By accepting thls Purchase Order, Seller warrants thai the goods and services furnished will be free from defects in
materials and workmanship, merchantable and in full conformity with Buyer's specifications, drawings, and data, and Seller's descriptions,
promises, or samples, and that such goods will be fit for the Buyer's intended usa, provided Seller has reason to know of such use, and
that Seller will convey good title to the goods, free and clear from all liens, claims, and encumbrances.

Seller warrants that goods or services covered by this Purchase Order shall not infringe any patent, design, copyright or trademark, of any
third party, elther directly or contributorily. Seller agrees to indemnify Buyer and hold Buyer harmless from and against all liability, loss,
damage and expense, including reasonable counsel fees and costs of litigation, resulting from any claim of Infringement and any litigation
relating thereto, Such obligations shall survive acceptance of the goods or services and payment therefore by Buyer.

41. COMPLIANCE WITH LAWS. Seller agrees, in connection with the production of the goods specified herein and services performed
hereunder, to comoly with all applicable local. state and federal laws and regulations, rulings and executive arders issued pursuant thereto,
and agraes lo indemnify Buyer against any loss, cost llabillty, or damage by reason of Sellar's violation of this paragraph. Without Ilmiting
the generality of the foregoing, Seller agrees to comply with the applicable provisions of the following laws and any regulations, rulings or
executive orders Issued thereunder, or any amendments thereof, successors thereto, or other similar laws or regulations, any and all of
which provisions are incorporated herein by reference. (a) The Wage Hour Act(40 U.S.C. § 324-326); (b) The Fair Labor Standards Act (29
U.S.C. § 201-219); (c) The Federal Occupational Safely and Health Act (Pub. L. 914-596); (d) Non-discrimination In Employment (Executive
Order 11246, as amended by Executive Order 11375, and the rules, regulations, and relevant orders of the Secretary of Labor); (e) The
Vietnam Era Veterans Readjustment Act of 1974 (Pub, L. 93-508 as it amends 38 U.S.C, § 2012); (f) The Rehabilitation Act of 1973, as
amended (Pub. L. 93-112); and (g) the Walsh-Healy Public Contracts Act, as amended (41U.S.C. § 35-45).

12. TITLE; RISK OF LOSS. Title shall pass to Buyer upon Suyer’s receipt of goods al destination. Risk of loss of all goods shall remain in
Seller until recaipt by Buyer al destination, unless otherwise specified in this Purchase Order, except for loss occasioned by gross
negligence or willful neglect of Buyer or its customer.

13. INSURANCE. Seller shall maintain such public liability, property damage and workers’ compensation insuranca as may be necessary
to indemnify Buyer and hold tt harmless in accordance with the requirements of this Purchase Order.

14, CONFIDENTIALITY; LIMITED USE, Unless otherwise agreed by Buyer in writing, Seller shall keep confidential and not disclose to any
third party, any confidential and/or propristary materials provided by Buyer lo Seller in connection with Seller's performances of this
Purchase Order or prepared by Sellar specifically for Buyer pursuant to this Purchase Order, including but not limited to any drawings,
masters, software, specifications, raw materials, components, data, business information or pans, customer lists or other customer
information (“Confidential Information’). At the completion of this Purchase Order, or upon Buyer's request, Seller shall promptly retum to
Buyer ali Confidential Information not consumed in the performance of this Purchase Order, together with any copies in Seller's
O46

Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 43 of 63. PagelD #: 47

possession. Seller shall use Confidential Information solely for Sellers performance of this Purchase Order for Buyer, and Seller shall not,
without Buyer's written consent, directly or indirectly use Confidential Information or information derived therefrom In performing services or
providing goods for any other customer of Sellar, or any other person or antity.

15, RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. It is Seller's rasponsibllity to comply with this
Purchase Order and all referenced documents, and to clarify with Buyer any Inconsistencies or conflicts In any paris of the Purchase ordar
orreferenced documents. .

16, BUYER'S TERMS AND CONDITIONS APPLY. No modification of or release from this Purchase Order shall be binding unless agreed
to In writing by the parties and specifically labeled as a modification or release, Unlass specifically agreed to otherwise by Buyer and Seller,
these terms and conditions supersede any submitted by Seller in any proposal or acknowledgment.

17. EXTRA CHARGES. No charges for extras or for cartage or boxing or storage will ba allowed unlass the same has been agreed upon in
wriling by Buyer,

18, SUBSTITUTIONS. No substitution of materials or accassories may be mada without written permission from Buyer.

19. WORK PERFORMED ON BUYER'S OR BUYER'S CUSTOMER'S PREMISES. If any of the work required by this Purchase Order is to
be performed on Buyer's premises or on the premises of Buyer's job site, Seller agrees that all parsons performing such services for Seller
shall be deemed Seller's employees or Independent contractors and not agents of Buyer, and Seller shall be solely responsible for such
work and shall indemnify Buyer and hold it harmless against any and all claims, loss and liabllity arising therefrom or in connection
therewith.

20. INDEMNIFICATION, Seller agrees to indemnify, defend, and hold Buyer harmless from and against all losses, damages, liability,
actions, judgments, costs, and expenses (including, but not limited to, reasonable attorneys’ fees and other expenses of litigation),
suffered, Incurred, or asserted by or against Buyer(a) by reason of Sellar’s breach of a warranty, (b) by reason of Sellers breach of any
(erm of this Purchase Order, or(c) by reason of personal Injury, including death, or properly damage sustained by a third party, resulting
from or arising out of an act or omission of Sellar, or Seller's agents, employees, or contractors in fulfillment of this Purchase Order.

21. REMEDIES. in the event this Purchase Order is not complied with in any respect, Buyer may exercise any one or more of the following
ramedies: (a) cancel this Purchase Order, (b) require replacement of the goods; (c) recover all loss, damage and expanse (including
consequential damages) resulting from such fallure by set-off or otherwise; (d) raturn excess of early deliveries to Seller at Seller's

expanse; (@) require delivery by any means and (f) exercise any other available remedy. Seller shall pay or otherwise be liable for any
transportation, labor and/or other expense incurred in connection with the foregoing, including Buyer's attomeys' fees, costs and other
changes incurred in connection with Buyer's exercise of Buyer's remadies.

22. CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES, The remedies herein reserved to Buyer shall ba cumulative,
and additional to any other or further remedies provided in law or equity. No waiver by Buyer of any term or condition of this Purchase
Order shall be construed as a permanent waiver of such term or condition or of any other term of condition, Sellars warranties shall survive
the completion or canceliation of this Purchase Order.

23. GOVERNING LAW. A Purchase Order shall be govemed by the law of Buyer's principal place of business such Purchase Order was
issued without regard to confilct of laws provisions thereof, and litigation on coritractual causes arising from a Purchase Order shall be
brought only in that jurisdiction.

24, TAXES. Unless prohibited by law, the Seller shall pay all federal, state or local tax, transportation tax, or other tax which Is required to
be imposed upon the items ordered hereunder, or by reason of thelr sale or delivery; the Order price shall be daemed to include such
taxes.

25, "GOODS" AND "SERVICES". The term "goods" as used herein means any and all matarlals, parts, products, machines, tooling, test
equipment, technical data, computer software, computer software documentation, and ather tangible items or documentary information
furnished or required to be fumished by Seller under this order. The term "services" means any and all technical assistance, support,
maintenance, consultation, construction work, and othar effart fumished or requirad to be furnished by Saller under this order other than
labor furnished in connection with the production of goods.

26, ENTIRE AGREEMENT. Unless superseded by a specific signed agreement between Buyer and Seller, this agreament shall Include the
Purchase Order, these General Terms and Conditions, and all attachments referred to in the Purchase Order or in the General Terms and
Conditions, and It shall constitute the entire agreement of the parties with regard to the subject matter contained heraln. All other prior or
contemporaneous representations, warranties, covenants, or agreements between Seller and Buyer, or thalr representatives, with raspect
to the subject matter are hereby superseded. The term “Purchase Order” as used herein means the first and continuation pages of
Revare's completed Purchase Order form, including any special provisions contained therein. This agreement may not be modified except
by mutual written agreement of the parties.

Please Note: Revere Plastics Systems encourages our suppliers to work towards elther 1SO90012008 certification for non-automotive
related suppliers or TS 16949:2009 cartification for automotive related suppliers.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 44 of 63. PagelD #: 48

a

 

REVERE PLASTICS SYSTEMS, LLC PURCHASE ORDER 4234-02
CLYDE 10/30/2017

401E ELM STREET BILL TO:

CLYDE OH 43410 REVERE PLASTICS SYSTEMS, LLC CLYDE
419-547-6918 Fax: 419-547-6828 401 ELM STREET

CLYDE, OH 43410
clydeap@revereindustries.com

[ro: i [SHIP TO: _ —I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=
PLASTIC PLATE, LLC. REVERE PLASTICS SYSTEMS LLC
§460 CASCADE RD SE 401E ELM STREET
GRAND RAPIDS MI 49546 CLYDE OH 43410
UNITED STATES UNITED STATES
616-455-5045 / 616-455-5040
Buyer Confirm To Requested By Ship Via FOB Terms
LPARR . GLOBAL TRANZ ORIGIN NET 60
| Item Number _| Description | Quantity Unit Cost | Ext. Cost
8294Rev: G CHROME HANDLE - DOOR, WPL 1.00 EACH 1.728000 1.73
W10733169 QUOTE 15-R602G 4200-00-00-02-00-0

BLANKET P.0. ISSUED FOR FUTURE RELEASES.

MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT. REVERE MATERIAL NUMBER MUST APPEAR ON
ALL CONTAINERS & SHIPPING DOCUMENTS. IN ACCORDANCE WITH OEM CONTRACTS, PRICE CHANGES WILL
ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS PERMIT.

Release Qty Request Date Pramise Date Comment

 

***°*All Costs Are Shown In US Dollars****” SubTotal 1.73
Comment: Tax 0.00
Grand Total 1.73

Lov Signature fascrar Fenn

OUR PURCHASE ORDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

Zero defects policy Is in affect for ail orders.
Goods rejected on account of inferior quality or workmanship will be returned to you with charges for transportation both ways, plus labar,
reloading, trucking, ete., and are not to be replaced except upon receipt of written instructions from us.

Recelved and approved by

QA0281-03 Seller agrees to the terms and conditions hereof and the general terms and conditions attached wilh lhis purchase arder or can be
referenced on the Revere industries website www-revereplasticssystems.com

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 45 of 63. PagelD #: 49

REVERE INDUSTRIES, LLC PURCHASE ORDER GENERAL TERMS AND CONDITIONS

1. OFFER AND ACCEPTANCE. This Purchase Order constitutes an offer by Revere Industries,LLC(the "Buyer’) to purchase from the
addressee (the “Seller’) the goods or services identified on the Purchase Order on the terms and conditions set forth below. This Is not a
firm offer, and Buyer may revoke It at any time prior to acceptance by Seller. Seller's acknowledgment of the Purchase Order, shipment of
any goods, or commencement of work pursuant to the Purchase Order shall be deemed an acceptance of this Purchase Order and all its
terms and conditions.
Acceptance of Purchase Order shall also be deemed an acceptance of all requirements listed within the Revere Supplier Quality
Agreement which js located at <hitpd/www.ravereplas iessystoms.comycontacl-2/supntler-info>

2. PURCHASE PRICE AND PAYMENT. The purchase price of the goods or servicas [s as set forth on the Purchase Order or If no
purchase price Is there stated, the purchase price shall not be higher than the lowest of the price last(a) quoted; (b) charged to Buyer; or
(c) marked price. In any case, the purchase price is a firm price and is not subject to Increases in the prices of Seller's manufacturers or
suppliers, or due to any other act or evant Sellar warrants that the prices for the goods sold ta Buyer hereunder are not less favorable than
those currently extended to any other customer for the same or like goods In equal or smaller quantities. In the evant Sellar reduces Its
price for such goods during the term hereof, Seller shall reduce the prices hereof accordingly. Uniess otherwise specified on the Purchase
Order, Buyer shall pay for the goods 60 days after receipt of invoice.

3. ATTACHMENTS. Documents designated by Buyer in the body of the Purchase Order, Including supplemental terms and conditions, if
any, are Incorporated by reference the same as If set out In full therein.

4, CHANGES. The Buyer reserves the right at any time to Issue a writlan change order or amendment to the Purchase Order concerning
any of the following: (2) specifications, drawings, and data incorporated in the Purchase Order where the items to be furnished are to be
specially manufactured for the Buyer; (b) quantity; (c) methods of shipment or packaging, (d) place of delivary, (e) time of dalivary; ar (f)

any other matters affecting this Purchase Order.

5, TERMINATION. Buyer may terminate the Purchase Order for its convenience, in whole or in part, at any time prior to shipment by
(written or electronic) notice to Seller. Upon receipt of such termination notice, Seller shall promptly comply with (he diractlons contained in
such notice and shall, as required, (a) take action necessary to terminate the work as provided In the notice, minimizing costs and liabilities
for the terminated work, and (b) continue the performance of any part of the work not terminated by Buyer,

Buyer will make no payments for finished goods, services, work-in-process or raw materials fabricated or procured by Seller in amounts in
excess of those authorized In firm delivery releases. Seller commitrnents to future expendituras based on Buyer's blanket orders or
forecasts will not be pald by the Buyer, Additionally, the Buyer shail not be llable for loss of anticipated profit, unabsorbed overhead,
product development and engineering costs, facilities and equipment costs or rental, unamortized depreciation costs or general and
administrative burden charges from termination of this agreament.

6. ASSIGNMENT. Seller may not assign, transfer, or subcontract this Purchase Order or any right or obligation hereunder without Buyer's
written consent.

7. EXCUSABLE DELAY. Fires, floods, strikes, accidents, shortages, or ather causes bayond the reasonable control of the parties, which
prevent Seller fram delivering, or Buyer from receiving, any of the goods and services covered by this Purchase Order, shall suspend
deliveries until {ha cause is ramoved, subject, however, to Buyer's right of termination for convenience under Paragraph 5,

8. PACKAGING, PACKING LIST, AND BILL OF LADING. Seller shall be responsible for proper packaging, loading, and Ue-down to
prevent damage during transportation. Buyer's weight and/or count will be accepted as final and conclusive on all shipments not
accompanied by a packing list.

9, INSPECTION. All goods and services furnished hereunder will be subject to inspection and test by Buyer at all times and places and will
be subject to Buyer's final inspection and approval within a reasonable time after delivery. Guyer may reject goods and services nol in
accordance with Buyer's Instructions, specifications, drawings, data, or Seller's warranty (axpressed or Implied), or for untimely delivery.
Payment for any goods or services shall not be deemed acceptance.

40. WARRANTIES. By accepting this Purchase Order, Seller warrants that the goods and services furnished will be free from defects in
materials and workmanship, merchantable and In full conformity with Buyer's specifications, drawings, and data, and Seller's descriptions,
promises, or samples, and thal such goods will be fit for he Buyer's Intended use, provided Seller has reason to know of such use, and
that Seller will convey good title to the goods, free and clear from all lisns, claims, and encumbrances.

Seller warrants that goods or services covered by this Purchase Order shall not infringe any patent, design, copyright or trademark, of any
third party, elther directly or contributority. Saller agrees to indemnify Buyer and hold Buyer harmless from and against all liability, loss,
damage and expense, including reasonable counsel fees and costs of litigation, resuiting from any claim of infringement and any litigation
relating thereto. Such obligations shall survive acceptance of the goods or services and payment therefore by Buyer.

14, COMPLIANCE WITH LAWS. Seller agrees, in connection with (he production of the goods specified herein and sarvicas parformad
hereunder, to comely with sil applicable local, siste and federal laws and regutauons, muliigs and executive crders issved pursuant thercis,
and agrees to indemnify Buyer against any loss, cost liability, or damage by reason of Seller's violation of this paragraph. Without limiting
the generality of the foregoing, Seller agrees to comply with the applicable provisions of the following laws and any regulations, rulings or
executive orders issued thereunder, or any amendments thereof, successors therelo, or other similar laws or regulations, any and all of
which provisions are incorporated herein by reference. (a) The Wage Hour Act (40 U.S.C. § 324-326); (b) The Fale Labor Standards Act (29
U.5.C. § 204219); (c) The Federal Occupational Safety and Health Act(Pub, L. 94-596); (d) Non-discrimination in Employment (Executive
Order 11246, as amended by Executive Order 11375, and the rules, regulations, and relevant orders of the Secretary of Labor); (a) The
Vietnam Era Veterans Readjustment Act of 1974 (Pub. L. 93-506 as It amends 38 U.S.C. § 2012); (f) The Rehabilitation Act of 1973, as
amended (Pub. L, 93-112); and (g) the Walsh-Healy Pubilc Contracts Act, as amended (41U.S.C. § 35-45).

12. TITLE; RISK OF LOSS. Title shall pass to Buyer upon Buyer's receipt of goods at destination. Risk of loss of all goods shall remain in
Saller until racelpt by Buyer at destination, unless otherwise spscified In this Purchase Order, except for loss occasioned by gross
negligence or willful neglect of Buyer or its customer.

13, INSURANCE, Seller shall maintain such public liability, properly damage and workers’ compensation Insurance as may be necessary
to indernnify Buyer and hold it harmless in accordance with the requirements of this Purchase Order.

14, CONFIDENTIALITY; LIMITED USE. Unless otherwise agreed by Buyer in writing, Saller shall keep confidential and not disclase to any
third party, any confidential and/or proprietary materials provided by Buyer lo Seller in connection with Seller's performance of this
Purchase Order or preparad by Seller specifically for Buyer pursuant to this Purchase Order, including but not limited to any drawings,
masters, software, specifications, raw materials, components, data, business information or plans, customer lists or other customer
information ("Confidential Information’). At the completion of this Purchase Order, or upon Buyer's request, Seller shall promptly return to
Buyer all Confidential Information not consumed in tha performance of thls Purchase Order, together with any copies in Selier’s
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 46 of 63. PagelD #: 50

possession. Seller shall use Confidential Information solely for Sellers performance of this Purchase Order for Buyer, and Seller shall not,
without Buyer's written consent, directly or indirectly use Confidential Information or information derived therefrom in performing sarvices or
providing goods for any other customer of Seller, or any other person or entily.

15, RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. It is Seller's responsibility to comply with this
Purchase Order and all referenced documents, and to clarify with Buyer any Inconsistencles or conflicts in any parts of the Purchase order
or referenced documents.

16, BUYER'S TERMS AND CONDITIONS APPLY. No modification of or release from this Purchase Order shall ba binding unless agreed
to In writing by the parties and specifically labeled as a modification or release. Unless specifically agreed to otherwise by Buyer and Sellar,
these terms and conditions supersede any submitted by Seller In any proposal or acknowledgment.

17. EXTRA CHARGES. No charges for extras or for cartage or boxing or storage will be allowed unless the same has bean agreed upon in
writing by Buyer.

48, SUBSTITUTIONS. No substitution of materials or accessories may be made without written permission from Buyer.

49, WORK PERFORMED ON BUYER'S OR BUYER’S CUSTOMER'S PREMISES. If any of the work required by this Purchase Order is to
be performed on Buyer's premises or on the premises of Buyer's job site, Seller agrees that all persons performing such services for Seller
shall be deemed Seller's employees or Independent contractors and not agents of Buyer, and Seller shall be solely responsible far such
work and shall indemnify Buyer and hold It harmless against any and all claims, loss and liability arising therefrom or in connection
therewith.

20. INDEMNIFICATION. Seller agrees to indemnify, defend, and hold Buyer harmless from and agalnst all losses, damages, liability,
actions, judgments, costs, and expenses (including, but not limited to, reasonable attorneys’ fees and other expenses of litigation),
suffered, incurred, or asserted by or against Buyer (a) by reason of Seller's breach of a warranty, (b) by reason of Seller's breach of any
term of this Purchase Order, or(¢) by reason of personal injury, including death, or property damage sustained by a third party, resulting
from or arising out of an act or omission of Seller, or Saller’s agents, employees, or contractors in fulfillment of this Purchase Order.

21. REMEDIES. In the event this Purchase Order is not complied with in any respect, Buyer may exercise any one or more of the following
remedies: (a) cancel this Purchase Order, (b) require replacement of the goods; (c) recover all loss, damage and expanse (including
consequential damages) resulting from such failure by set-off or otherwise; (d) return excess of early deliveries to Seller at Seller's
expense; (e) require delivery by any means and (f) exercise any other available remady, Seller shall pay or olherwise be liable for any
transportation, labor and/or other expense Incurred In connection with the foregoing, Including Buyer's atlorneys’ fees, costs and other
changes Incurred in connection with Buyer's exercise of Buyer's remedies.

22. CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES. The remedies herein reserved to Buyer shall be cumulative,
and addltional to any other or further remedies provided in law or equity. No walver by Buyer of any term or condition of this Purchase
Order shall be construed as a permanent waiver of such term or condition or of any other term or condition, Sellar’s warranties shall survive
the cornpletion or cancellation of this Purchase Order.

23, GOVERNING LAW. A Purchase Order shall be governed by the law of Buyer's principal place of business such Purchase Order was
issued without regard to conflict of laws provisions thereof, and liligation an contractual causes arising from a Purchase Order shall be
brought only in that Jurisdiction.

24, TAXES. Unless prohibited by law, the Seller shall pay all faderal, state or local tax, transportatlon tax, or other tax which Is required to
be imposed upon the Items ordered hereunder, or by reason of their sale or delivery; the Order price shall be deemed to Include such
faxes.

25. “GOODS” AND "SERVICES", The term "goods" as used hereln means any and all materials, paris, products, machines, tooling, test
equipment, technical data, computer software, computer software documentation, and other tangibla items or documentary Information
furnished or raquired lo be fumished by Seller under this order. The term “servicas" means any and all technical assistance, support,
maintenance, consultation, construction work, and other effort furnished or required to ba furnished by Seller under this order other than
labor fumished in connection with the production of goods.

26. ENTIRE AGREEMENT. Unless superseded by a specific signed agreement between Buyer and Seller, this agreement shall include the
Purchase Order, these Ganeral Terms and Conditions, and all attachments referred to in the Purchase Order or in the General Terms and
Conditions, and it shall constitute the entire agreament of the parties with regard to the subject matter contained hereln, All other prior or
contemporaneous representations, warranties, covenants, or agreements batween Seller and Buyer, or iheir representatives, with respect
to the subject matter are hereby superseded. The lerm “Purchase Order’ as used herein means the first and continuation pages of
Revere's completed Purchase Order form, including any special provisions contained therein. This agreament may not be modified except
by mutual written agreement of the parties.

Please Nols: Revere Plastics Systams ancourages our suppliers to work towards either ISO9002008 certification for non-automotive
related suppliers or TS 16949:2009 cerlification for automotive related suppliers.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 47 of 63. PagelD #: 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE ORDER 4235-02
REVERE PLASTICS SYSTEMS, LLC 40/30/2017
CLYDE
401E ELM STREET BILL. TO:
CLYDE OH 43410 REVERE PLASTICS SYSTEMS, LLC CLYDE
419-547-6918 Fax: 419-547-6828 401€ ELM STREET
CLYDE, OH 434140
clydeap@revereindustries.com
|TO: \ SHIP TO:
a
PLASTIC PLATE, LLC REVERE PLASTICS SYSTEMS LLC
5460 CASCADE RD SE 401E ELM STREET
GRAND RAPIDS MI 49546 CLYDE OH 43410
UNITED STATES UNITED STATES
616-455-5045 / 616-455-5040
Buyer Confirm To Requested By Ship Via FOB Terms
LPARR GLOBAL TRANZ ORIGIN NET 60
[item Number _| Description | Quantity Unit Gost _| Ext. Cost
8295Rev: F CHROME TRIM RING - DOOR, WPL ORYER 1.00 EACH 43.410000 13.44
W10733172 QUOTE 15-R602G 1200-00-00-02-00-0

BLANKET P.O. ISSUED FOR FUTURE RELEASES.

MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT. REVERE MATERIAL NUMBER MUST APPEAR ON
ALL CONTAINERS & SHIPPING DOCUMENTS, IN ACCORDANCE WITH OEM CONTRACTS, PRICE CHANGES WILL
ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS PERMIT.

Release Oty Request Dats Promise Date Comment

 

"all Costs Ara Shown In US Dollars**** SubTotal 13.41
Comment: Tax 0.00
Grand Total 13.41

Buyer Signature prsere PeAn

OUR PURCHASE ORDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

Zero defects policy is in affect for all orders.
Goods rejected on account of inferior quailty or workmanship will be returned to you with charges for transportation both ways, plus labor,
reloading, trucking, etc., and are not to be replaced except upon receipt of written Instructions from us.

Received and approved by

 

QA0281-03 Seller agrees to the terms and conditions hereof and tha genera) terms and conditions atlached with this purchase order or can be
refaranced on the Revere Indusiries webslle www revereplasticssystems com
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 48 of 63. PagelD #: 52

REVERE INDUSTRIES, LLC PURCHASE ORDER GENERAL TERMS AND CONDITIONS

1, OFFER AND ACCEPTANCE. This Purchase Order constitutes an offer by Revere Industries,LLC (the “Buyer”) to purchase from the
addressee (the “Seller’) the goods or services identified on the Purchase Order on the terms and conditions set forth balow, This is not a
firm offer, and Buyer may revoke It al any time prior to acceptance by Seller. Seller's acknowledgment of the Purchase Order, shipment of
any goods, or commencement of work pursuant to the Purchase Order shall be deemed an accaptance of this Purchase Order and all its

tarms and conditions.
Acceptance of Purchase Order shall also be deemed an acceptance of all requirements listed within tha Revere Suppliar Quality

Agrasment which fs located at <hilp://www.revereplasticssystems, convcontact-2/sunplier-info~

2. PURCHASE PRICE AND PAYMENT. The purchase price of the goods or sarvices Is as set forth on the Purchase Order or if no
purchase price is there stated, the purchase price shall not be higher than the lowest of the price last(a) quoted; (b) charged to Buyer; or
(c) marked price. In any case, the purchase price is a firm price and Is not subject to increases in the pricas of Seller's manufacturers or
suppliers, or due to any other act or event. Seller warrants that the prices for the goods sold to Buyar hereunder are not less favorable than
those currently extended to any other customer for the same or like goods In equal or smaller quantities. In the event Seller reduces its
price for such goods during the term hereof, Seller shall reduca the prices hereof accordingly. Unless otherwise specified on the Purchase
Order, Buyar shall pay for the goods 60 days afier receipt of invoice.

3. ATTACHMENTS. Documents designated by Buyer in the body of the Purchase Order, including supplemental terms and conditions, if
any, ara Incorporated by reference the same as If set out in full therein.

4, CHANGES. The Buyer reserves the right al any time to issue a written change order or arnendment to the Purchase Order concerning
any of the following: (a) specifications, drawings, and data incorporated In the Purchase Order where the items to be furnished are to be
specially manufactured for the Buyer; (b) quantity; (c) methods of shipment or packaging, (d) place of delivery, (e) time of delivery; or (f)
any other matters affecting this Purchase Order.

5. TERMINATION, Buyer may terminate the Purchase Order for its convenlence, In whole or in part, at any time prior fo shipment by
(written or electronic) notice to Seller, Upon recelpt of such termination notice, Seller shall promptly comply with the directions contained in
such notice and shall, as required, (a) take action necessary to terminate the work as provided in the notice, minimizing costs and liabilities
for the terminated work, and (b) continue the performance of any part of the work not terminated by Buyer.

Buyer will make no payments for finished goods, services, work-in-process or raw materials fabricated or procured by Seller In amounts in
excess of those authorized In firm delivery releases. Seller commitments to future expenditures based on Buyer's blanket orders or
foracasts will nat be paid by the Buyer. Additionally, the Buyer shall not be liable for loss of anticlpated profit, unabsorbed overhead,
product development and engineering costs, facilities and equipment costs or rental, unamortized depreciation costs or general and
administrative burden charges fram termination of this agreement.

6. ASSIGNMENT, Seller may not assign, transfer, or subcontract this Purchase Order or any right or obligation hereunder without Buyer's
written consent

7. EXCUSABLE DELAY. Fires, floods, strikes, accidents, shortages, or other causes beyond the reasonable control of the parties, which
prevent Seller from delivering, or Buyer from receiving, any of the goods and services covered by this Purchase Onder, shall suspend
deliveries until the cause is removed, subject, however, to Buyer's right of termination for convenience under Paragraphs.

8. PACKAGING, PACKING LIST, AND BILL OF LADING. Seller shall be responsible for proper packaging, loading, and tie-down to
prevent damage during transportation. Buyer's weight and/or count will be accepted as final and conclusive on ail shipments not
accompanied by a packing list.

9, INSPECTION. All goods and sarvices fumished hereunder will be subject to inspection and test by Buyer at all times and places and will
be subject to Buyar’s final Inspection and approval within a reasonable time after delivery. Buyer may reject goods and services not in
accordance with Buyer's Instructions, specifications, drawings, data, or Seller's warranty (expressed or implied), or for untimely delivery.
Payment for any goods or services shall not be deemed acceplance.

10. WARRANTIES. By accepting this Purchase Order, Seller warrants that the goods and sarvices furnished will be free from defects in
materials and workmanship, merchantable and in full conformity with Buyers specifications, drawings, and data, and Seller's descriptions,
promises, or samples, and that such goods will be fit for the Buyer's intended use, provided Seller has reason lo know of such use, and
that Seller will convey good litle ta the goods, free and clear from all llens, clalms, and encumbrances.

Seller warrants that goods or services covered by this Purchase Order shall not infringe any patent, design, copyright or tademark, of any
third party, elther directly or contributorlly. Seller agrees to indemnify Buyer and hold Buyer harmless from and against all llability, loss,
damage and expense, Including reasonable counsel fees and costs of litigation, resulting from any claim of infringement and any litigation
relating thereto. Such obligations shall survive acceptance of the goods or services and payment therefore by Buyer,

41, COMPLIANCE WITH LAWS. Seller agrees, in connection with the production of the goods specified herein and services performed
hereunder, to comply with all applicable local, state and federal laws and regulations, rulings and executive orders issued pursuant thereto,
and agrees to Indamnily Buyer against any loss, cost liability, or damage by reason of Seller's violation of this paragraph. Without limiting
the generality of the foregoing, Seller agrees to comply with the applicable provisions of the fallowing laws and any regulations, rulings or
executive orders issued thereunder, or any amendments thereof, successors thereto, or other similar laws or regulations, any and all of
which provisions are Incorporated herein by reference. (a) The Wage Hour Act (40 U.S.C, § 324-326); (b) The Falr Labor Standards Act (29
U.S.C. § 20+219); (c) Tha Federal Occupational Safety and Health Act(Pub. L, 94596); (d) Non-discrimination in Employment (Executive
Order 11246, as amended by Execulive Order 11375, and the rules, regulations, and relevant orders of the Secrelary of Labor); (e) The
Vietnam Era Veterans Readjustment Act of 1974 (Pub. L. 93-508 as It amends 38 U.S.C, § 2012); (f) The Rehabilitation Act of 1973, as
amended (Pub. L. 93-112); and (g) the Walsh-Healy Public Contracts Act. as amended (41U.S.C. § 35-45).

42, TITLE; RISK OF LOSS. Title shall pass to Buyer upon Buyer's receipt of goods at destination, Risk of loss of all goods shall remain in
Seller until receipt by Buyer at destination, unless otherwise specified in this Purchase Order, except for loss occasioned by gross
negligance or willful neglect of Buyer or ils customer,

13. INSURANCE. Seller shall maintain such public liability, property damage and workers’ compensation Insurance as may be necessary
to indemnify Buyer and hold it harmless in accordance with the requirements of this Purchase Order.

44. CONFIDENTIALITY; LIMITED USE. Unless otherwise agreed by Buyer In writing, Seller shall keep confidential and not disclose to any
third party, any confidential and/or proprietary materials provided by Buyer to Sellar in connection with Seller's performance of this
Purchase Order or prepared by Seller specifically for Buyer pursuant to this Purchase Order, Including bul not limited to any drawings,
masters, software, specifications, raw materials, components, data, business information or plans, customer lists or other customer
information (“Confidential Information’). At the completion of this Purchase Order, of upon Buyer's request, Seller shall promplly return to
Buyer all Confidential Information not consumed in the performance of this Purchase Order, together with any copies in Seller's
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 49 of 63. PagelD #: 53

*
.

possession. Seller shall use Confidential Information solely for Sallers performance of this Purchase Order for Buyer, and Sellar shall not,
without Buyer's written consent, directly or indirectly use Confidential Information or information darived therefrom in performing services or
providing goods for any other customer of Seller, or any other parson or entity.

15. RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. It Is Seller's responsibility to comply with this
Purchase Order and all referenced documents, and to clarify with Buyer any inconsistencles or conflicts in any parts of the Purchase order
or referenced documents.

16. BUYER'S TERMS AND CONDITIONS APPLY. No modification of or release from this Purchase Order shall be binding unless agreed
to In writing by the parties and specifically labeled as a modification or release. Unless specifically agreed to olherwise by Buyer and Seller,
these tarms and conditions supersede any submitted by Seller in any proposal or acknowledgment.

47. EXTRA CHARGES. No charges for extras or for carlage or boxing or storage will be allowed unless the same has been agreed upon in
writing by Buyer.

48, SUBSTITUTIONS. No substitution of materials or accessories may be made without writtan permission from Buyer,

49, WORK PERFORMED ON BUYER'S OR BUYER'S CUSTOMER'S PREMISES. If any of the work required by this Purchase Order Is to
be performed on Buyer's premises ar on the premises of Buyer's job site, Seller agrees that all persons performing such services for Seller
shall ba deemed Seller's employees or independent contractors and not agents of Buyer, and Seller shall be solely respansible for such
work and shall indemnify Buyer and hold it harmless against any and all claims, loss and liability arising therefrom or In connection
therewith,

20, INDEMNIFICATION, Seller agrees to Indemnlfy, defend, and hold Buyer harmless from and against all losses, damages, liabllity,
actions, judgments, costs, and expenses (including, but not limited to, reasonable attorneys fees and other expenses of litigation),
suffered, incurred, or asserted by or against Buyer(a) by reason of Seller's breach of a warranty, (b) by reason of Seller's breach of any
term of this Purchase Order, or(c) by raason of personal Injury, including death, or property damage sustalned by a third party, resulting
from or arising out of an act or omission of Seller, or Sellers agents, employees, or contractors In fulfillment of this Purchase Order.

21. REMEDIES. In the event this Purchase Order Is not complied with in any respect, Buyer may exercise any one or more of the following
remedias: (a) cancel this Purchase Order, (b) require replacement of the goods; (c) recover all loss, damage and expense (Including
consequential damages) resulting from such failure by set-off or otherwise; (d) return excess of early deliveries to Seller at Seller's

expense; (6) require delivery by any means and (f) exercise any other avallable remedy. Seller shall pay or otherwise be llabla for any
transportation, labor and/or other expense incurred in connection with the foregoing, including Buyer's attorneys’ fees, costs and other
changes incurred in connection wilh Buyer's exercise of Buyer's remedies.

22. CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES. The remedies heraln reserved to Buyer shall be cumulative,
and additional to any other or further remedies provided in jaw or equity. No walver by Buyer of any term or condition of this Purchase
Order shall ba construed as a permanent waiver of such term or condition or of any other term or condition. Seller's warranties shall survive
the completion or cancellation of this Purchase Order.

23, GOVERNING LAW. A Purchase Order shall be govemed by the law of Buyer's principal place of businass such Purchase Order was
issued without regard to conflict of laws provisions thereof, and liligation on contractual causes arising from a Purchase Order shall be
brought only in that jurisdiction.

24. TAXES. Unless prohibited by law, the Seller shall pay all federal, state or local tax, transportation tax, or other tax which Is required to
be impased upon the items ordered hereunder, or by reason of thelr sale or delivery; the Order price shall be deemed to include such
taxes,

25, "GOODS" AND “SERVICES”. The term "goods" as used herein means any and all materials, parts, products, machines, looling, test
aquipmant, technical data, computer software, computer software documentation, and other tanglble Items or documentary Information
furnished or required to be furnished by Seller under this order, The term “services” means any and all technical assistance, support,
maintenance, consultation, construction work, and other affort fumished or requirad to be furnished by Seller under this order other than
labor furnished in connection with the production of goods.

26, ENTIRE AGREEMENT. Unless supersedad by a specific signed agreement between Buyer and Seller, this agreement shall include the
Purchase Order, these General Terms and Conditions, and all attachments referred to In the Purchase Order or In the General Tarms and
Conditions, and it shall constitute the entire agreement of the parties with regard to the subject matter contained herein, All other prior or
contemporaneous representations, warranties, covenants, or agreaments between Seller and Buyer, or thelr representatives, with respect
to the subject matter are hereby superseded. The term “Purchase Order’ as used herain means the first and continuation pages of
Revere's completed Purchase Order form, including any special provisions contained therein, This agreement may not be modified except
by mutual wrilten agreement of the partles.

Please Note: Revere Plastics Systems encourages our suppliers to work towards either 1SO900t2008 certification for nor-automotive
related suppliers or TS 16949:2009 certification for automotive related suppliers.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 50 of 63. PagelD #: 54

’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE ORDER 4236-02
REVERE PLASTICS SYSTEMS, LLC 40/30/2047
CLYDE
401E ELM STREET [BILL TO: _ J
CLYDE OH 43410 REVERE PLASTICS SYSTEMS, LLC CLYDE
419-547-6918 Fax: 419-547-6828 401E ELM STREET
CLYDE, OH 43410
clydeap@revereindustries.com
TO: si i SHIP TO:
PLASTIC PLATE, LLC . REVERE PLASTICS SYSTEMS LLC
5460 CASCADE RD SE 401 ELM STREET
GRAND RAPIDS MI 49546 CLYDE OH 43410
UNITED STATES UNITED STATES
616-45$-5045 / 616-455-5040
Buyer Confirm To Requested By Ship Via FOB Terms
LPARR GLOBAL TRANZ ORIGIN NET 60
| item Number Description Quantity Unit Cost Ext. Cost }
8306Rev: A ALPHA 85 WASHER TRIM RING (WHITE) 1.00 EACH 6.940000 6.94
W 10866928 WHITE WASHER TRIM RING 1200-00-00-02-00-0

BLANKET P.O. ISSUED FOR FUTURE RELEASES,

MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT. REVERE MATERIAL NUMBER MUST APPEAR ON
ALL CONTAINERS & SHIPPING DOCUMENTS. IN ACCORDANCE WITH OEM CONTRACTS, PRICE CHANGES WILL
ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS PERMIT.

Release Qty Request Date Promise Date Comment

 

*e**Al] Costs Are Shown in US Dollars‘**** SubTotal 6.94
Comment: Tax 0.00
Grand Total 6.94

Buyer Signature Saar Pan

OUR PURCHASE ORDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

 

Zero defects policy is in affect for all orders.
Goods rejected on account of Inferior quality or workmanship will be returnad to you with charges for transportation both ways, plus labor,
reloading, trucking, etc., and are not to be replaced except upon receipt of written instructions from us.

Recelved and approved by

 

QA0281-03 Seller agrees to the terms and conditions hereof and the general terms and concitlons attached with this purchase order or can be
referanced on the Revere Industries website www. revereplasticssystams.com
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 51 of 63. PagelD #: 55

REVERE INDUSTRIES, LLC PURCHASE ORDER GENERAL TERMS AND CONDITIONS

4. OFFER AND ACCEPTANCE. This Purchase Order constitutes an offer by Revere Industries, LLC (the “Buyer’) to purchase from the
addressee (the "Seller’) the goods or services identifiad on the Purchase Order on the terms and conditions set forth below, This is nota
firm offer, and Buyer may revoke It at any time prior to acceptance by Seller, Seller's acknowledgment of the Purchase Order, shipment of
any goods, or commencement of work pursuant to the Purchase Order shall be deemed an acceptance of this Purchase Order and all its
terms and conditions.
Acceptance of Purchase Order shall siso be deemed an acceptance of all requirements listed within the Revere Supplier Quality
Agreement which Is located at shitpviwww roveraplasiicssystenis..orm act-2/supplier-inio>

2. PURCHASE PRICE AND PAYMENT. The purchese price of the goods or services Is as get forth on the Purchase Order or If no
purchase price Is there stated, the purchase price shall not be higher than the lowest of the price last(a) quoted; (b) charged to Buyer, or
(c) marked price, In any case, the purchase price Is a firm price and Is not subject to increases In the prices of Seller's manufacturers or
suppilers, or due to any other act or evant. Seller warrants that the prices for the goods sold to Buyer heraunder are not less favorable than
those currantly extended to any other customer for the same or like goods In equal or smaller quantities. In the event Seller reduces iis
price for such goods during the term hereof, Seller shall reduce the prices hereof accordingly. Uniess otherwise specified on the Purchase
Order, Buyer shalt pay for the goods 60 days after racaipt of invoice.

3. ATTACHMENTS. Documents designated by Buyer in the body of the Purchase Order, including supplemental terms and conditions, if
any, are incorporated by referance the same as if set out in full therein.

4, CHANGES, The Buyer reserves lhe right at any time to issue a written change order or amendment to the Purchase Order conceming
any of the following: (a) specifications, drawings, and data incorporated In the Purchase Order where the Items to be furnished are to be
specially manufactured for the Buyer: {b) quantity; (c) methods of shipment or packaging, (d) place of delivery, (e) time of delivery; or (f)
any other matters affecting this Purchase Order.

5. TERMINATION. Buyer may terminate the Purchase Order for Its convenience, in whole ar in part, at any time prior to shipment by
(written or electronic) notice to Seller. Upon recelpt of such termination notice, Seller shall promptly comply with the directions contained in
such notice and shall, as required, (a) take action necessary to terminate the work as pravided in the notice, minimizing costs and liabilities
for the terminated work, and (b) continue the performance of any part of the work not terminated by Buyer,

Buyer will make no payments for finished goods, services, work-In-process or raw materials fabricated or procured by Seller in amounts in
excess of those authorized in firm delivery releases. Seller commitments to future expenditures based on Buyer's blanket orders or
forecasts will not be paid by the Buyer. Additionally, the Buyer shall not be liable for loss of anticipated profit, unabsorbed overhead,
product development and engineering costs, facilities and equipment costs or rental, unamortized depreciation costs or general and
administrative burden charges from termination of this agreement,

6. ASSIGNMENT. Seller may not assign, transfer, or subcontract this Purchase Order or any right or obligation hereunder without Buyer's
written consent

7, EXCUSABLE DELAY. Fires, floods, strikes, accidents, shorlages, or ather causes beyond the reasonable contro! of the parties, which
prevent Sellar from delivering, or Buyer from receiving, any of the goods and services covered by this Purchase Order, shall suspend
daliveries until the cause is removed, subject, however, to Buyer's right of termination for convenience under Paragraph 5.

8. PACKAGING, PACKING LIST, AND BIL. OF LADING. Seller shall ba responsible for proper packaging, foading, and tie-down to
prevent damage during transportation. Buyer's weight and/or count will be accepted as final and conclusive on all shipments not
accompanied by a packing list.

9. INSPECTION. All goods and services fumished hereunder will be subject to inspecilon and test by Buyer at all times and places and will
be subjact to Buyer's final inspection and approval within a reasonable time after delivery. Buyer may reject goods and services not in
accordance with Buyer's instructions, specifications, drawings, data, or Seller's warranty (expressed or implied), or for untimely delivery.
Payment for any goods or services shall not be deemed acceptance.

40. WARRANTIES. By accepting this Purchase Order, Seller warrants that the goods and services fumished will be free from defects in
materials and workmanship, merchantable and in full conformity with Buyer's specifications, drawings, and data, and Seller's descriptions,
promises, or samples, and that such goods will be fit for the Buyer's intended use, provided Seller has reason to know of such use, and
that Seller will convey good title to the goods, free and clear fram all liens, claims, and encumbrances,

Seller warrants that goods or services covered by this Purchase Order shall not infringe any patent, design, copyright or trademark, of any
third party, either directly or contributorlly. Seller agrees to indemnify Buyer and hold Buyer harmless from and against all liability, loss,
damage and expense, Including reasonable counsel fees and costs of litigation, resulling from any claim of infringement and any Iitigation
ralating thereto. Such obligations shall survive acceptance of the goods or services and payment therefore by Buyer.

11. COMPLIANCE WITH LAWS. Seller agrees, in connection with the production of the goods specified herein and services performed
herounder, fo comply with all applicable local, state and federal laws and regulations, lings end executive orders issued pursuant thersta,
and agrees to indemnify Buyer against any loss, cost llability, or damage by reason of Seller’s violation of this paragraph. Without limiting
the generality of the foregoing, Seller agrees to comply with the applicable provisions of the following laws and any regulations, rulings or
executive orders issued thereunder, ar any amandments thereof, successors thereto, or other similar laws or regulations, any and all of
which provisions are incorporated herein by reference. (a) The Wage Hour Act(40 U.S.C. § 324-326); (b) The Fair Labor Standards Act (29
U.S.C. § 204219): (c) The Fedaral Occupational Safety and Health Act(Pub. L. 94-596); (d) Nor-discrimination in Employment (Executive
Order 11246, as amended by Executive Order 11375, and the rules, raguiations, and relevant orders of the Secretary of Labor); {e) The
Vietnam Era Velerans Readjustment Act of 1974 (Pub. L. 93-508 as It amends 38 U.S.C. § 2012); (f) The Rehabilitation Act of 1973, as
amended (Pub. L. 93-112); and (g) the Walsh-Healy Public Contracts Act, as amended (41U.S.C. § 35-45).

42. TITLE; RISK OF LOSS. Title shall pass to Buyer upon Buyer's receipt of goods at destination. Risk of loss of all goods shall remain in
Seller until receipt by Buyer at destination, unless otherwise specified in this Purchase Order, except for loss occasioned by grass
negligence or willful neglect of Buyer or its customer.

13. INSURANCE. Seller shall maintain such public liability, property damage and workers’ compensation Insurance as may be necessary
to indemnify Buyer and hold it harmless in accordance with the requiraments of this Purchase Order.

14, CONFIDENTIALITY; LIMITED USE. Unless otherwise agreed by Buyer in writing, Seller shall keap confidential and not disclose to any
third parly, any confidential and/or proprietary materials provided by Buyer to Seller in connection with Seller’s performance of this
Purchase Order or prepared by Seller specifically for Buyer pursuant to this Purchase Order, Including but not limited to any drawings,
masters, sofware, specifications, raw matenals, components, data, business information or plans, customer lists or other customer
information (“Confidential Information’). At the completion of this Purchase Order, or upon Buyer's request, Seller shall promptly return to
Buyer all Confidential Information not consumed in the performance of this Purchase Order, together with any copies in Seller's

 
 
 

  
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 52 of 63. PagelD #: 56

e

2 2

possession. Seller shall use Confidential Information solely for Sellers performance of this Purchase Order for Buyer, and Sellar shall not,
without Buyer's written consent, directly or Indirectly use Confidential Information or information derived therefrom in performing services or
providing goods for any other customer of Seller, or any other person or ently.

15. RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. It is Seller's rasponsibllity to comply with this
Purchase Order and all referenced documents, and to clarify with Buyer any Inconsistencies or conflicts in any parts of the Purchase order
or referenced documents.

16. BUYER'S TERMS AND CONDITIONS APPLY. No modification of or release from this Purchase Order shall be binding unless agreed
to in writing by the parties and specifically labeled as a modification or release. Uniess specifically agreed to otherwise by Buyar and Seller,
these terms and conditions supersede any submitted by Sellar In any proposal or acknowladgment.

17. EXTRA CHARGES. No charges for extras or for cartage or boxing or storage will be allowed unless the same has been agreed upon In
writing by Buyer.

18. SUBSTITUTIONS. No substitution of materials or accessorias may be made without written permission from Buyer.

49. WORK PERFORMED ON BUYER'S OR BUYER’S CUSTOMER'S PREMISES. If any of the work required by this Purchase Order is to
be performed on Buyer's premises or on the premises of Buyer's job site, Seller agreas that all persons performing such services for Seller
shall be deemed Seller's employees or Independent contractors and not agents of Buyer, and Sallar shall be solely responsibla for such
work and shall indemnify Buyer and hold it harmless against any and all claims, loss and lability arising therefrom or in connection
therewith.

20. INDEMNIFICATION. Seller agrees to indemnify, defand, and hold Buyer harmless from and against all losses, damages, lability,
actions, judgments, costs, and expenses (including, but not limited to, reasonable attorneys’ fees and other expenses of Iitigation),

suffered, incurred, or asserted by or agalnst Buyer(a) by reason of Sellers breach of a warranty, (b) by reason of Seller's breach of any
tarm of this Purchase Order, or(e) by reason of personal Injury, including death, or property damage sustained by a third party, resulting
from ar arising out of an act or omission of Seller, or Seller's agents, employees, or contractors in fulfillment of this Purchase Order.

24, REMEDIES. In the event this Purchase Order Is not complied with In any respect, Buyer may exercise any one or more of the following
ramedies: (a) cancel this Purchase Order; (b) require replacement of the goods; (c) recover all loss, damage and axpense (including
consequential damages) resulting from such failure by set-off or otherwise; (d) raturn excess of early deliveries to Seller at Seller's

expanse; (@) require delivery by any means and (f) exercise any other available remedy, Seller shall pay or otherwise be liable for any
transportation, labor andor other expense incurred in connection with the foregoing, including Buyer's atlomeys' fees, costs and other
changas incurred In connection with Buyer's exercise of Buyer's remedies.

22, CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES. The remedies herein reserved to Buyer shail be cumulative,
and additional to any other or further remadias provided In law or equity. No waiver by Buyer of any term or condition of this Purchase
Order shall be construed as a permanent walver of such term or condition or of any other term or condition. Seller's warranties shall survive
the completion or cancellation of this Purchase Order.

23, GOVERNING LAW. A Purchase Order shall be governed by the law of Buyer's principal place of business such Purchase Order was
issued without regard to conflict of laws provisions thereof, and litigation on contractual causes arising from a Purchase Order shall be
brought only in that jurisdiction.

24. TAXES. Unless prohibited by law, the Seller shall pay all federal, state or local tax, transportation tax, or other tax which Is required to
be imposed upon the Items ordered hereunder, or by reason of their sale or dalivery; the Order price shall be deamed to Include such
taxes.

25, "GOODS" AND “SERVICES”, The term "goods" as used herein means any and all materials, parts, products, machines, tooling, test
equipment, technical data, computer software, computer software documentation, and other tangible items or documentary Information
furnished or required to be furnished by Seller under this order, The term "services" means any and all technical assistance, support,
maintenance, consultation, construction work, and other effort furnished or required to be furnished by Seller under this order other than
labor furnished In connection with the production of goods.

26, ENTIRE AGREEMENT. Unless superseded by a specific signed agreement between Buyer and Seller, this agreement shall include the
Purchase Order, these General Terms and Conditions, and all attachments referred to In the Purchase Order or in the Genera’ Terms and
Conditions, and It shall constitute the entire agreement of the parties with regard to the subject matter contained harein All other prior or
contemporaneous representations, warranties, covenants, or agreements between Seller and Buyer, or thelr representatives, with respect
to the subject matter are hereby superseded. The term “Purchase Order” as used herein means the first and continuation pages of
Revere's completed Purchase Order form, including any special provisions contained therein, This agreement may not be modified except
by mutual written agreement of the parties.

Please Note: Revere Plastics Systems encourages our suppliers to work towards either ISO9001:2008 certification for nor-automotive
related suppliers or TS 16949:2009 certification for automotive related suppliers.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 53 of 63. PagelD #: 57

*
?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE ORDER 4237-02
REVERE PLASTICS SYSTEMS, LLC 40/30/2017
CLYDE
401E ELM STREET BILL TO:
CLYDE OH 43410 REVERE PLASTICS SYSTEMS, LLC CLYDE
419-547-6918 Fax: 419-547-6828 401E ELM STREET
CLYDE, OH 43410
clydeap@revereindustries.com
TO: , I SHIP TO:
PLASTIC PLATE, LLC REVERE PLASTICS SYSTEMS LLC
5460 CASCADE RD SE 401E ELM STREET
GRAND RAPIDS MI 49546 CLYDE OH 43410
UNITED STATES UNITED STATES
616-455-5045 / 616-455-5040
Buyer Confirm To Requested By Ship Via FOB Terms
LPARR GLOBAL TRANZ ORIGIN NET 60
| Item Number | Description | Quantity | Unit Cost | Ext. Cost
8307Rev: A ALPHA 85 DRYER TRIM RING (WHITE) 1.00 EACH 6.940000 6.94
W 10866929 WHITE DRYER TRIM RING 1200-00-00-02-00-0

BLANKET P.O. ISSUED FOR FUTURE RELEASES.

MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT. REVERE MATERIAL NUMBER MUST APPEAR ON
ALL CONTAINERS & SHIPPING DOCUMENTS. IN ACCORDANCE WITH OEM CONTRACTS, PRICE CHANGES WILL
ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS PERMIT.

Release Qty Request Date Promise Dale Comment

 

****ai1 Costs Are Shown In US Dollars***** SubTotal 6.94
Comment: Tax 0.00
Grand Total 6,94

Buyer Signature Pfrure Fann

OUR PURCHASE ORDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

 

Zero defects policy Is in affect for ail orders.

Goods rejected on account of inferior quailty or workmanship will be retumed to you with charges for transportation both ways, plus labor,
reloading, trucking, etc., and are not to be replaced except upon recelpt of written instructions from us.

Received and approved by

 

QA0281-03 Seller agrees lo the terms and conditions hereof and the general terms and conditions attached with this purchase order or can be
referenced on the Revere Industries website www.revereplasticssystems.com
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 54 of 63. PagelD #: 58

REVERE INDUSTRIES, LLC PURCHASE ORDER GENERAL TERMS AND CONDITIONS

4. OFFER AND ACCEPTANCE. This Purchase Order consiltutes an offer by Revere Industries,LLC(the Buyer”) to purchase fram the
addressee (the "Seller’) the goods or services identified on the Purchase Order on the terms and conditions set forth below. This Is not a
firm offer, and Buyer may revoke It at any time prior ta acceptance by Seller. Seller's acknowledgment of the Purchase Order, shipment of
any goods, or commencement of work pursuant to the Purchase Order shall be deemed an acceptance of this Purchase Order and all Its
terms and conditions.
Acceptance of Purchase Order shail also be deemed an acceptance of all requirements listed within the Revere Supplier Quality
Agreement which Is located at<htip:/ f nlact-2 lge-Int

2. PURCHASE PRICE AND PAYMENT. The purchase price of the goods or services is as sel forth on the Purchase Order or If no
purchase prica Is there stated, the purchase price shall not be higher than the lowest of the price last(a) quoted; (b) charged to Buyer, or
(c) marked price. In any case, the purchase price |s a firm price and is not subject to Increases in the prices of Seller's manufacturers or
suppliers, or due to any olher act or event. Seller warrants that the prices for the goods so'd to Buyer hereunder are not less favorable than
those currently extended to any other customer for the same or like goods in equal or smaller quantities. In the event Seller reduces its
price for such goods during the term hareof, Seller shall raduce the prices hereof accordingly. Unless otherwise specified on the Purchase
Order, Buyer shall pay for the goods 60 days after raceipt of invoice.
3. ATTACHMENTS. Documents designated by Buyer In the body of the Purchase Order, Including supplemental terms and conditions, if
any, are Incorporated by reference (he same as if set out in full therein.
4. CHANGES. Tha Buyer reserves the right at any time to issue a written change order or amendment to the Purchase Order concerning
any of the following: (a) specifications, drawings, and data Incorporated in the Purchase Order where the items to be fumished are to be
specially manufactured for the Buyer; (b) quantity; (c) methods of shipment or packaging, (d) place of delivery, (e) time of delivery; or (f)
any other matters affecting this Purchase Order.

5, TERMINATION. Buyer may terminate the Purchase Order for its canvenience, in whole or in part, at any time prior ta shipment by
(written or electronic) notice to Seller. Upon receipt of such termination notice, Seller shall promptly comply with the directions contained In
such notice and shall, as raquired, (a) take actlon necessary to terminate the work as provided in the notice, minimizing costs and Ilabilities
for the {erminated work, and (b) continue the performance of any part of the work not terminated by Buyer.

Buyer will make no payments for finished goods, services, work-In-process or raw materials fabricated or procured by Seller in amounts in
excess of those authorized In firm delivery releases. Seller commitments to future expenditures based on Buyer's blanket orders or
forecasts will not be paid by the Buyer. Additionally, the Buyer shall not be llable for loss of anticipated profit, unabsorbed overhead,
product davelopment and engineering costs, facllities and equipment costs or rental, unamortized depreciation costs or general and
administrative burden charges from termination of this agreement

6. ASSIGNMENT, Seller may nol assign, transfer, or subcontract this Purchase Order or any right ar obligation hereunder without Buyer's
written consent

7. EXCUSABLE DELAY. Fires, floods, strikes, accidents, shortages, or olher causes beyond the reasonable contro! of the parties, which
prevent Seller from delivaring, or Buyer from receiving, any of the goods and sarvices covered by this Purchase Order, shail suspend
deliveries until the cause is removed, subject, however, to Buyer's right of termination for convenience under Paragraphs.

8. PACKAGING, PACKING LIST, AND BILL OF LADING. Seller shall be responsible for proper packaging, loading, and tle-down to
prevent damage during transportation. Buyer's welght and/or count will be accepted as final and conclusive on all shipments not
accompanied by a packing list.

9, INSPECTION. All goods and services fumished hereunder will be subject to inspection and test by Buyer at all times and places and will
be subject to Buyer's final inspection and approval within a reasonable time afler delivery. Buyer may reject goods and services not in
accordance with Buyer's Instructions, specifications, drawings, data, or Seller's warranly (expressed or implied), or for untimely delivery.
Payment for any goods or services shall not be deemed acceptance.

10. WARRANTIES. By accepting this Purchase Order, Seller warrants that the goods and services furnished will be free from defects in
materials and workmanship, merchantable and in full conformity with Buyer's specifications, drawings, and data, and Seller's descriptions,
promises, or samples, and that such goods will ba fit for the Buyer's intended use, provided Seller has reason to know of such usa, and
that Seller will convey good title to the goods, free and clear from all liens, claims, and encumbrances.

Sellar warrants thal goods or services covered by this Purchase Order shall not infringe any patent, design, copyright or trademark, of any
third party, either directly or contributorily. Seller agrees to indemnify Buyer and hold Buyer harmless from and agalnst all llability, loss,
damage and expense, Including reasonable counsel fees and costs of litigation, resulting from any claim of Infringement and any litigation
relating thereto. Such obligations shall survive acceptance of the goods or services and payment therefore by Buyer.

11. COMPLIANCE WITH LAWS. Seller agrees, in connection with the production of the goods specified herein and services performed
hereunder, to onmoly with all applicable local, state and federal laws and regulations, rulings and exaculive orders issued pursuant thereto,
and agrees to indemnify Buyer against any loss, cost liability, or damage by reason of Seller's violation of this paragraph. Without limiting
the generality of the foregoing, Seller agrees to comply with the applicable pravisions of the following laws and any ragulations, rulings or
executive orders issued thereunder, or any amendments thereof, successors thereto, or other similar laws or regulations, any and all of
which provisions are incorporated herein by reference, (a) The Wage Hour Act(40 U.S.C. § 324-326); (b) The Fair Labor Standards Act (29
U.S.C. § 204-219); (c) The Federal Occupational Safety and Health Act(Pub. L. 94-596); (d) Nor-discrimination in Employment(Executive
Order 11246, as amended by Executive Order 11375, and the rules, regulations, and relevant orders of the Secretary of Labor); (e) The
Vietnam Era Veterans Readjustment Act of 1974 (Pub. L. 93-508 as it amends 36 U.S.C. § 2012); (f) The Rehabilitation Act of 1973, as
amended (Pub. L. 93-112); and (g) the Walsh-Healy Public Contracts Act, as amended (41 U.S.C. § 35-45).

12. TITLE; RISK OF LOSS. Title shall pass to Buyer upon Buyer's receipt of goods at destination. Risk of loss of all goods shall remain in
Seller until receipt by Buyer al destination, unless otherwise specified In this Purchase Order, except for loss occasioned by gross
negligence or willful neglect of Buyer or its customer.

13, INSURANCE. Seller shall maintain such public liability, property damage and workers’ compensation insurance as may be necessary
to indemnify Buyer and hold it harmless in accordance with the raquiraments of this Purchase Order,

44. CONFIDENTIALITY; LIMITED USE. Unless otherwise agreed by Buyer in writing, Seller shall keep confidential and not disclose to any
third party, any confidential and/or proprietary materials provided by Buyer to Sellar in connection with Seller's performance of this
Purchase Order or preparad by Seller specifically for Buyer pursuant to this Purchase Order, including but not limited to any drawings,
masters, software, specifications, raw materials, components, data, business information or plans, customer lists or other customer
information ("Confidential Information’). Al the completion of this Purchase Order, or upon Buyer's raquest, Seller shall promptly return to
Buyer all Confidential Information not consumed in the performance of this Purchase Order, together with any coples In Seller's
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 55 of 63. PagelD #: 59

possession. Seller shall use Confidential information solely for Sellers performance of this Purchase Order for Buyer, and Seller shall not,
without Buyer's written consent, directly or indirectly use Confidential Information or information derived therefrom in performing services or
providing goods for any other customer of Seller, or any other person or entity.

45. RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. It is Selier’s responsibility to comply with this
Purchase Order and all referenced documents, and to clarify with Buyer any inconsistencies or conflicts In any parts of the Purchase order
or referanced documents.

46, BUYER'S TERMS AND CONDITIONS APPLY. No modification of or release from this Purchase Order shall be binding unless agreed
to In writing by the parties and specifically labeled a6 a modification or release. Unlass specifically agreed to otherwise by Buyer and Seller,
thase terms and conditions supersede any submitted by Seller in any proposal or acknowladgment

17. EXTRA CHARGES. No charges for extras or for cartage or boxing or storage will be allowed unless the same has been agreed upon In
writing by Buyer.

48. SUBSTITUTIONS. No substitution of materials or accessories may be made without written permission from Buyer.

19. WORK PERFORMED ON BUYER'S OR BUYER'S CUSTOMER'S PREMISES. If any of the work required by this Purchase Order is to
be performed on Buyer's premises or on the pramises of Buyer's job site, Seller agrees that all persons performing such services for Seller
shall ba deemed Seller's employees or independent contractors and not agents of Buyer, and Seller shall be solely responsible for such
work and shall indemnify Buyer and hold it harmless against any and all claims, loss and liability arising therefrom or in connection
therewith.

20, INDEMNIFICATION, Seller agrees to indemnify, defend, and hold Buyer harmless from and against all losses, damages, liability,
actions, judgments, costs, and expenses (Including, but not limited to, reasonable attorneys’ fees and other expenses of litigation),
suffered, incurred, or asserted by or against Buyer(a) by reason of Seller's breach of a warranty, (b) by reason of Seller's breach of any
tarm of this Purchase Order, or(c) by reason of personal injury, including death, or property damage sustained by a third party, resulting
from or arising out of an act or amiasion of Seller, or Seller's agents, employees, or contractors In fulfillment of this Purchase Order,

21, REMEDIES. In the event this Purchase Order is not complied with in any respect, Buyer may exercise any ane or more of the following
ramedies; (a) cancel this Purchase Order, (b) require replacement of the goods; (c) recover all loss, damage and expense (including
consequential damages) resulting from such failure by sal-off or otherwise; (d) return excess of early deliveries to Sellar at Seller's
expanse; (a) require dalivery by any means and (f) exercise any other available remedy. Seller shall pay or otherwise be liable for any
transportation, labor and/or other expense incurred in connection with the foragolng, including Buyer's attorneys’ fees, costs and other
changes incurred in connection with Buyer's exercise of Buyer's remedies.

22. CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES. The remedies herein reserved to Buyer shall be cumulative,
and additional to any other or further remedies provided in law or equity. No waiver by Buyer of any term or condition of this Purchase
Order shall be construed as a permanent waiver of such term or condition or of any other term or condition. Sellers warrantias shall survive
the completion or cancellation of this Purchase Order.

23. GOVERNING LAW. A Purchase Order shall be governed by the law of Buyer's principal place of business such Purchase Order was
issued without regard ta conflict of laws provisions thereof, and liligation on contractual causes arising from a Purchase Order shall be
brought only in that jurisdiction.

24, TAXES. Unless prohibited by law, the Seller shall pay all federal, state or locat tax, transportatlon tax, or other tax which is required to
be imposed upon the items ordered hereunder, or by reason of their sale or delivery; the Order price shall be deemed to include such
taxes.

25. "GOODS" AND “SERVICES”, The term "goods" as used herein means any and all materials, parts, products, machines, tooling, test
equipment, technical data, computer software, computer software documentation, and olher tangible Items or documentary information
furnished or required to be fumished by Seller under this order. The term “servicas’ means any and all technical assistance, support,
maintenance, consultation, construction work, and other effort furnished or required to be furnished by Seller under this order other than
labor furnished In connection with the production of goods.

26. ENTIRE AGREEMENT. Unless superseded by a specific signed agreement between Buyer and Seller, this agreement shall include the
Purchase Order, these General Terms and Conditions, and all attachments referred to in the Purchase Order or in the General Terms and
Conditions, and it shall constitute the entire agreement of the parties with ragard to the subject matter contalnad herein. All other prior or
contemporaneous representations, warranties, covenants, or agreements between Seller and Buyer, or their representatives, with respect
to the subject matter are hereby superseded. The term “Purchase Order’ as used herein means the first and continuation pages of
Revere's completed Purchase Order form, including any special provisions contained therein. This agreement may not be modified except
by mutual written agreement of the parties.

Please Note: Revere Plastics Systems encourages our suppllers to work towards either 1I$©90042008 certification for non-automotive
related suppliers or TS 16949:2009 certification for automotive related supplters.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 56 of 63. PagelD #: 60

eo 4 a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASE ORDER 4238-02
REVERE PLASTICS SYSTEMS, LLC 40/30/2017
CLYDE
401E ELM STREET |BILL TO: J
CLYDE OH 43410 REVERE PLASTICS SYSTEMS, LLC CLYDE
419-547-6918 Fax: 419-547-6828 401E ELM STREET
CLYDE, OH 43410
clydeap@revereindustries.com
{TO: j [SHIP TO: _
in as ust se SS Ss a
PLASTIC PLATE, LLC - REVERE PLASTICS.SYSTEMS LLC
5460 CASCADE RD SE 401E ELM STREET
GRAND RAPIDS Mi 49546 CLYDE OH 43410
UNITED STATES UNITED STATES
616-455-5045 / 616-455-5040
Buyer Confirm To Requested By Ship Via FOB Terms
LPARR GLOBAL TRANZ ORIGIN NET 60
| lteam Number Description Quantity Unit Cost | Ext. Cost |
830BRev: A ALPHA 85 HANOLE (WHITE} 1.00 EACH 1.220000 4.22
W 10866930 WHITE ALPHA 65 HANDLE 1200-00-00-02-00-0

BLANKET P.O. ISSUED FOR FUTURE RELEASES.

MATERIAL CERTIFICATION REQUIRED WITH EACH SHIPMENT, REVERE MATERIAL NUMBER MUST APPEAR ON
ALL CONTAINERS & SHIPPING DOCUMENTS. IN ACCORDANCE WITH OEM CONTRACTS, PRICE CHANGES WILL
ONLY BE ALLOWED AT THE BEGINNING OF THE QUARTER OF CALENDAR YEAR OR AS CONTRACTS PERMIT.

Release Qty Request Date Promise Date Comment

 

*****All Cosis Ara Shown [n US Dollars***** SubTotal 1.22
Comment: Tax 0.00
! Grand Total 1.22

Buyer Signature Pure Pann

OUR PURCHASE ORDER NUMBER MUST APPEAR ON ALL PACKING LISTS AND INVOICES

Zero defects policy Is in affect for all orders.

Goods rejected on account of inferior quality or workmanship will be returnad to you with charges for transportation both ways, plus labor,
relaading, trucking, elc., and are not to be replaced excapt upon receipt of written Instructions from us.

Received and approved by

 

QA0281-03 Seller agrees lo the tarms and conditions hereof and the general lerns and conditions attached with this purchase order or can be
referanced on the Revere Industries websile www reveraplasticssystems cam
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 57 of 63. PagelD #: 61

REVERE INDUSTRIES, LLC PURCHASE ORDER GENERAL TERMS AND CONDITIONS

1, OFFER AND ACCEPTANCE. This Purchase Order constitutes an offer by Revere industres,LLC (the “Buyer”) to purchase from the
addressee (the “Seller’) the goods or services identified on the Purchase Order on tha terms and conditions set forth betow, This is not a
firm offer, and Buyer may revoke it at any time prior to acceptance by Seller, Seller's acknowledgment of the Purchase Order, shipment of
any goods, or commencement of work pursuant lo the Purchase Order shall be deemed an acceptance of this Purchase Order and all its
terms and conditions.
Acceptance of Purchase Order shall also be deemed an acceptance of all requirements listed within the Revere Supplier Quality
Agreement which Is located at <hito: i aw : ligs-info>

2, PURCHASE PRICE AND PAYMENT. The purchase price of the goods or services is as set forth on the Purchase Order or If no
purchase price Is there stated, the purchase price shall not be higher than the lowest of the price last(a) quoted; (b) charged lo Buyer, or
(c) marked prica, In any case, the purchase price Is a firm price and Is not subject to increases in the prices of Seller's manufacturers or
suppliers, or due to any other act or event. Seller warrants that the prices for the gdads sold to Buyer hereunder are nat less favorable than
those currently extended to any other customer for the same or like goods in equal or smailer quantities. in the event Seller reduces ils
price for such goods during the term hereof, Seller shail reduce the prices hereof accordingly. Unless otherwise specified on the Purchase
Order, Buyer shall pay for the goods 60 days after receipt of invoice.

3. ATTACHMENTS. Documents designated by Buyer in the body of the Purchase Order, including supplemental terms and conditions, if
any, are Incorporaled by reference the same as if set out in full therein.
4, CHANGES. The Buyer reserves the right at any time to issue a written change order or amendment lo the Purchase Order concerning
any of the following: (a) specifications, drawings, and data incorporated In the Purchase Order where the items to be furnished are to be
specially manufactured for the Buyer; (b) quantity; (c) mathods of shipment or packaging, (d) place of delivery, (e) time of delivery; or (f}
any other matters affecting thls Purchase Order.

5. TERMINATION. Buyer may terminate the Purchase Order for its convenience, in whole or in part, al any time prior to shipment by
(written or electronic) notice to Seller. Upon receipt of such termination notice, Seller shall promptly comply with the directions contained In
such notice and shall, as required, (a) take aclian necessary to terminate (he work as provided In the notice, minimizing costs and liabilities
for lhe terminated work, and (b) continue the performance of any part of the work not terminated by Buyer,

Buyer will make no payments for finished goods, services, work-in-process or raw materials fabricated or procurad by Seller in amounts in
excess of those authorized In firm delivery releases. Soller commitments {o future expenditures based on Buyer's blanket orders or
forecasts will not be paid by the Buyer, Additionally, the Buyer shall not ba liable for loss of anticipated profit, unabsorbed overhead,
product development and engineering costs, facilities and equipment costs or rental, unamortized depreciation costs or general and
administrative burden charges from termination of this agreemant.

6, ASSIGNMENT. Seller may not assign, transfer, or subcontract thls Purchase Order or any right or obligation hereunder without Buyer's
written consent.

7. EXCUSABLE DELAY. Fires, Noods, strikes, accidents, shortages, or other causes beyond the reasonable control of the parties, which
prevent Seller from delivering, or Buyer from recelving, any of the goods and services covered by this Purchase Order, shall suspend
deliveries until the cause is removed, subject, howaver, to Buyer's right of termination for convenience under Paragraph 5.

8, PACKAGING, PACKING LIST, AND BILL OF LADING., Seller shall ba responsible for proper packaging, loading, and tie-down to
prevent damage during transportation. Buyer's weight and/or count will be accepted as final and conclusive on all shipments not
accompanied by a packing list.

3. INSPECTION. All goods and services furnished hereunder will be subject to inspectlon and test by Buyer at all times and places and will
be subject to Buyer's final inspection and approval within a reasonable time after delivery. Quyer may reject goods and services nat in
accordance with Buyer's Instructions, specilications, drawings, data, or Sellers warranty (expressed or implied), or for untimely del-vary.
Payment for any goods or services shall not be deemed acceptance,

10. WARRANTIES. By accepting this Purchase Order, Seller warrants that the goods and services furnished will be free from defects in
materials and workmanship, merchanlable and in full conformity with Buyer's specifications, drawings, and data, and Seller's descriptions,
promises, or samples, and that such goods will be fit for the Buyer's Intended use, provided Seller has reason to know of such use, and
that Seller will convey good litle to the goods, free and clear from all liens, claims, and encumbrances.

Seller warrants that goods or services covered by this Purchase Order shall not infringe any patent, design, copyright or trademark, of any
third party, either diractly or contributorily. Seller agrees to indemnify Buyer and hold Buyer harmless from and against ail liability, loss,
damage and expense, including reasonable counsal fees and costs of litigation, resulting from any claim of Infringement and any litigation
retating thereto. Such obligations shall survive acceptance of the goods or services and payment therefore by Buyer.

11. COMPLIANCE WITH LAWS. Seller agrees, in connection with the productian of the goods specifiad herein and services performed
hereunder, to comply with all applicable local, state and federal faws and requlations, rulings and executive orders issued pursunet thereto,
and agrees to indemnify Buyer against any loss, cost liability, or damage by reason of Seller's violation of this paragraph Without limiting
the generality of the foregoing, Seller agrees to comply with the applicable provisions of the following laws and any regulations, rulings or
executive orders issued thereunder, or any amendments thereof, successors thereto, or other similar laws or regulations, any and all of
which provisions are incorporated herein by reference. (a) The Wage Hour Act (40 U.S.C, § 324-326), (b) The Fair Labor Standards Act (29
U.S.C. § 201-219); (c) The Federal Occupational Safety and Health Act(Pub. L. 94596); (d) Non-discrimination in Employment (Executive
Order 11246, as amended by Executive Order 11375, and the rules, regulallons, and relevant orders of the Secretary of Labor); (a) The
Vietnam Era Veterans Readjustment Act of 1974 (Pub. L. 93-508 as it amends 38 U.S.C. § 2012), (f) The Rehabilitation Act of 1973, as
amended (Pub. L. 93-112); and (g) the Walsh-Healy Public Contracts Act, as amended (41 U.S.C. § 35-45).

12. TITLE; RISK OF LOSS. Title shall pass to Buyer upon Buyer's receipt of goods at destination. Risk of loss of all goods shall remain in
Seller until receipt by Buyer at destination, unless otherwise specified in this Purchase Order, except for loss occasioned by gross
negligence or willful neglect of Buyer ar its customer.

13. INSURANCE. Seller shall maintain such publle llability, property damage and workers’ compensation insurance as may be necessary
to indemnify Buyer and hold it harmless in accordance with the requirements of this Purchase Order.

14, CONFIDENTIALITY; LIMITED USE. Unless otherwise agreed by Buyer in writing, Seller shall kaep confidentiat and not disclose to any
third party, any confidential and/or proprietary materials provided by Buyer to Seller in connection with Seller's performance of this
Purchase Order or prepared by Seller specifically for Buyer pursuant to this Purchase Order, including but not limited to any drawings,
masters, software, specifications, raw materials, components, data, business information or plans, customer lists or other customer
information ("Confidential Information’). At the completion of this Purchase Order, or upon Buyer's request, Seller shall promptly return to
Buyer all Confidential Information not consumed in the performance of this Purchase Order, together with any copies in Seller's
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 58 of 63. PagelD #: 62

. <4
possession. Seller shall use Confidential Information solaly for Sellers performance of this Purchase Order for Buyer, and Seller shail not,
without Buyer's written consent, directly or Indirectly use Confidential Information or information derived therefrom in performing services or
providing goods for any other customer of Seller, or any other person or entity.

15. RESOLUTION OF CONFLICTS OR INCONSISTENCIES OCCURRING IN THE ORDER. It Is Seller's rasponsibllity to comply with this
Purchase Order and all referenced documents, and to clarify with Buyer any Inconsistencies or conflicts In any parts of tha Purchase order
or referanced documents.

46. BUYER'S TERMS AND CONDITIONS APPLY. No modification of or release from this Purchase Order shall be binding unless agreed
to In writing by the parties and specifically labeled as a modification or release. Unless specifically agread to otherwise by Buyer and Seller,
these terms and conditions supersede any submitted by Seller In any proposal or acknowledgment.

17. EXTRA CHARGES. No charges for extras or for cartage or boxing or storage will be allowed unless the same has been agreed upon In
writing by Buyer,

{8 SUBSTITUTIONS. No substitution of materials or accessories may be made without written permission from Buyer,

49. WORK PERFORMED ON BUYER'S OR BUYER'S CUSTOMER'S PREMISES. If any of the work required by this Purchase Order Is to
be performed on Buyer's premises or on the premises of Buyer's job site, Seller agrees that all persons performing such services for Seller
shall ba deemed Seller's employees or independent contractors and not agents of Buyer, and Seller shall be solely responsible for such
work and shall indemnify Buyer and hold it harmless against any and all clalms, loss and liabllity arising therefrom or in connection
therewith.

20, INDEMNIFICATION. Seller agrees to Indemnify, defend, and hold Buyer harmless from and against all losses, damages, liability,
actions, judgments, costs, and expenses (including, bul not limited to, reasonable attomeys' fees and other expenses of litigation),
suffered, incurred, or asserted by or against Buyer(a) by reason of Seller's breach of a warranty, (b) by reason of Seller's breach of any
term of this Purchase Order, or(c) by reason of personal injury, including death, or property damage sustained by a third party, resulting
from or arising out of an act or omission of Seller, or Seller's agents, employees, or contractors In fulfiliment of this Purchase Order,

21. REMEDIES. In the event this Purchase Order is not complied with in any respect, Buyer may exercise any one or more of the following
remedias: (a) cancel this Purchase Order; (b) require replacement of the goods; (c) recover all loss, damage and expense (including
consequential damages) resulting from such failure by set-off or otherwise; (d) return excess of early deliveries to Seller at Seller's
expense; (e) require delivery by any means and (f) exercise any other avallable ramedy. Seller shall pay or otherwise be table for any
transportation, labor and/or other expense incurred In connection with the foregoing, including Buyer's attomeys’ fees, costs and other
changes Incurred In connection with Buyer's exercisa of Buyer's remedies.

22. CUMULATIVE REMEDIES; WAIVERS; SURVIVAL OF WARRANTIES, The remedies herein reserved to Buyer shall be cumulative,
and additional to any other or further remedies provided in law or equity, No waiver by Buyer of any term or condition of this Purchase
Order shail be construed as a permanent waiver of such term or condition or of any other term or condition. Seller's warranties shall survive
the completion or cancellation of this Purchase Order.

23. GOVERNING LAW. A Purchase Order shall be governed by the law of Buyer's principal place of business such Purchase Order was
issued without regard to conflict of laws provisions thereof, and litigation on contractual causes arising from a Purchase Order shall be
brought only in that jurisdiction.

24, TAXES. Unless prohibited by law, the Seller shall pay all federal, state or local tax, transportation tax, or other tax which Is required to
be Imposed upon the items ordered hereunder, or by reason of their sale or delivery; the Order price shall be deemed to include such
taxes,

25. "GOODS" AND “SERVICES”. The tarm “goods” as used herein means any and all materials, parts, products, machines, tooling, test
equipment, technical data, computer software, computer software documentation, and other tangible items or documentary information
furnished or required to be fumished by Seller under this order. The term "services" means any and all technical assistance, support,
maintenance, consultation, construction work, and other effort fumished or required to be furnished by Seller under thls order other than
labor furnished in connection with the production of goods.

26, ENTIRE AGREEMENT. Unless superseded by a specific signed agreement between Buyer and Seller, this agreament shall include the
Purchase Order, these General Terms and Conditions, and all attachments refarred to In the Purchase Order or in the General Terms and
Conditions, and It shall constitute the entire agreement of the parties with regard to the subject matter contained herein. All other prior or
contemporaneous representations, warranties, covenants, or agreements between Seller and Buyer, or their representatives, with respect
to the subject matter are hereby superseded. The term “Purchase Order as usad herein means tha first and continuation pages of
Revere's completed Purchase Order form, including any special provisions contained therein. This agreement may not be modified except
by mutual written agreement of the parties.

Please Note: Revere Plastics Systems encourages our suppliers to work towards elther 1$Q9001:2008 certification for non-automotive
related suppliers or TS 16949:2009 certification for automotive related suppliers.
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 59 of 63. PagelD #: 63

EXHIBIT 4
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 60 of 63. PagelD #: 64

 

 

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 61 of 63. PagelD #: 65

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 62 of 63. PagelD #: 66

 
Case: 3:18-cv-02757-JRK Doc #: 1-1 Filed: 11/29/18 63 of 63. PagelD #: 67

 
